Exhibit 10.6

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

for

 

the SALE of TELEVISION STATION

 

WALA, MOBILE, ALABAMA

by and among

 

MERCURY NEW HOLDCO, INC.

 

MEDIA GENERAL, INC.

 

and

 

MEREDITH CORPORATION

 

 

 

 

 

Dated as of August 20, 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page   ARTICLE I       DEFINITIONS 1 Section 1.1. Definitions         ARTICLE II
        PURCHASE AND SALE OF PURCHASED ASSETS 11

Section 2.1.

Purchase and Sale of Purchased Assets    11

Section 2.2.

Excluded Assets    12

Section 2.3.

Assumption of Liabilities   14

Section 2.4.

Closing Date    15

Section 2.5.

Purchase Price    15

Section 2.6.

Determination of Estimated Purchase Price; Payment on Closing Date   15

Section 2.7.

Determination of Closing Date Working Capital, EBITDA Value and Purchase Price  
16

Section 2.8.

Closing Date Deliveries   18

Section 2.9.

Further Assurances   18

Section 2.10.

Purchase Price Adjustment   19

Section 2.11.

Allocation of Purchase Price   19

Section 2.12.

Withholding   20 ARTICLE III          REPRESENTATIONS AND WARRANTIES OF THE
SELLER PARTIES    20

Section 3.1.

Organization  20

Section 3.2.

Authority of the Seller Parties   20

Section 3.3.

Financial Statements   22

Section 3.4.

Operations Since Balance Sheet Date   22

Section 3.5.

No Undisclosed Liabilities   22

Section 3.6.

Taxes   22

Section 3.7.

All Assets   23

Section 3.8.

Governmental Permits; FCC Matters   23

Section 3.9.

Real Property; Real Property Lease.   24

Section 3.10.

Intellectual Property   25

Section 3.11.

Title to Assets   25

Section 3.12.

Employees   25

Section 3.13.

Employee Relations   26

Section 3.14.

Contracts   26

Section 3.15.

Status of Contracts   27 Section 3.16 No Violation, Litigation or Regulatory
Action 28

Section 3.17.

Insurance   28

 

 
ii

--------------------------------------------------------------------------------

 

 

Section 3.18.

Employee Plans; ERISA   28

Section 3.19.

Environmental Protection    29

Section 3.20.

MVPD Matters   29

Section 3.21.

No Finder   30       ARTICLE IV          REPRESENTATIONS AND WARRANTIES OF THE
BUYER 30

Section 4.1.

Organization   30

Section 4.2.

Authority of the Buyer   30

Section 4.3.

Litigation   31 Section 4.4. No Finder 31

Section 4.5.

Qualifications as FCC Licensee   32

Section 4.6.

Financial Capacity   32      

ARTICLE V

        ACTION PRIOR TO THE CLOSING DATE  

Section 5.1.

Access to the Business   32

Section 5.2.

Notification of Certain Matters   33

Section 5.3.

FCC Consent; HSR Act Approval; Other Consents and Approvals   33 Section 5.4.
Operations of the Station Prior to the Closing Date 37

Section 5.5.

Public Announcement   39

Section 5.6.

Multi-Station Contracts   40

Section 5.7.

Interim Reports   41

Section 5.8.

Additional Seller Party   41

Section 5.9.

Tower Lease 41   ARTICLE VI          ADDITIONAL AGREEMENTS 42

Section 6.1.

Taxes   42

Section 6.2.

Employees; Employee Benefit Plans   43

Section 6.3.

Control of Operations Prior to Closing Date   47

Section 6.4.

Bulk Transfer Laws   47

Section 6.5.

Use of Names   47       ARTICLE VII          CONDITIONS PRECEDENT TO OBLIGATIONS
OF THE SELLER PARTIES 47

Section 7.1.

No Breach of Covenants and Warranties   47

Section 7.2.

No Restraint    48

Section 7.3.

Certain Governmental Approvals   48

Section 7.4.

Mergers    48

Section 7.5.

Deliveries    48

 

 
iii

--------------------------------------------------------------------------------

 

 

ARTICLE VIII       

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER   48

Section 8.1.

No Breach of Covenants and Warranties   49

Section 8.2.

No Restraint   49

Section 8.3.

Certain Governmental Approvals   49

Section 8.4.

Mergers   49

Section 8.5.

Closing Deliveries   49

Section 8.6.

Consents   49

Section 8.7.

Conduct of LIN and its Affiliates   49       ARTICLE IX       

 

INDEMNIFICATION   50

Section 9.1.

Indemnification by the Seller Parties   50

Section 9.2.

Indemnification by the Buyer   51

Section 9.3.

Notice of Claims; Determination of Amount   52

Section 9.4.

Third Person Claims   52

Section 9.5.

Limitations; Exclusive Remedies   54

Section 9.6.

No Special Damages; Mitigation   55

Section 9.7.

Treatment of Indemnity Benefits   55       ARTICLE X       

 

TERMINATION    55

Section 10.1.

Termination   55

Section 10.2.

Withdrawal of Certain Filings   57       ARTICLE XI       

 

GENERAL PROVISIONS    57

Section 11.1.

Survival of Representations, Warranties and Obligations   57

Section 11.2.

Confidential Nature of Information   57

Section 11.3.

Governing Law   58

Section 11.4.

Exclusive Jurisdiction; Court Proceedings   58

Section 11.5.

Notices   58

Section 11.6.

Successors and Assigns; Third Party Beneficiaries   59

Section 11.7.

Access to Records after Closing   59

Section 11.8.

Entire Agreement; Amendments   60

Section 11.9.

Interpretation   60

Section 11.10.

Waivers   61

Section 11.11.

Expenses   61

Section 11.12.

Partial Invalidity   61

Section 11.13.

Execution in Counterparts   61

Section 11.14.

Disclaimer of Warranties   61

Section 11.15.

WAIVER OF JURY TRIAL   62

Section 11.16.

Specific Performance   62

 

 
iv

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A   -   EBITDA

Exhibit B   -   Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit C   -   Form of Assignment of Seller FCC Authorizations

Exhibit D       Form of Transition Services Agreement

 

 
v

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of August 20, 2014 (this “Agreement”), by and
among (i) Mercury New Holdco, Inc., a Virginia corporation (“New Media
General”), (ii) Media General, Inc., a Virginia corporation (“Media General” and
together with New Media General, each a “Seller Party” and collectively, the
“Seller Parties”), on the one hand, and (iii) Meredith Corporation, an Iowa
corporation (the “Buyer”), on the other hand.

 

W I T N E S S E T H :

 

WHEREAS, LIN, New Media General and Media General are among the parties to the
Merger Agreement (as hereinafter defined), pursuant to which Media General and
LIN Media LLC, a Delaware limited liability company (“LIN”), and their
respective direct and indirect subsidiaries will become direct and/or indirect
subsidiaries of New Media General;

 

WHEREAS, on the date of this Agreement, LIN, together with certain of its direct
and indirect wholly-owned subsidiaries, own and operate the television broadcast
station WALA, Mobile, Alabama (the “Station”), pursuant to certain
authorizations issued by the Federal Communications Commission (the “FCC”);

 

WHEREAS, following the closing of the Mergers (as hereinafter defined), the
Buyer desires to purchase substantially all of the assets and assume certain of
the liabilities, and the Seller Parties desire to sell to the Buyer
substantially all of the assets and transfer certain of the liabilities, related
to, or used in the conduct and operation of the Station, on the terms and
subject to the conditions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the parties as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1.     Definitions. As used in this Agreement, the following terms
have the meanings specified or referred to in this Section 1.1:

 

“Active Employees” has the meaning specified in Section 6.2(a).

 

“Agreement” has the meaning specified in the introductory paragraph hereof.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.

 

“Agreed Accounting Principles” means the U.S. generally accepted accounting
principles used in the preparation of the Balance Sheet.

 

“Agreed Adjustments” has the meaning specified in Section 2.7(b).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Allocation” has the meaning specified in Section 2.11.

 

“Ancillary Agreements” means any certificate, agreement, document or other
instrument to be executed and delivered in connection with the transactions
contemplated by this Agreement.

 

“Antitrust Law” means the HSR Act, the Federal Trade Commission Act, as amended,
the Sherman Act, as amended, the Clayton Act, as amended, and any applicable
foreign antitrust Laws and all other applicable Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or lessening of competition through
merger or acquisition.

 

“Arbitrator” has the meaning specified in Section 2.7(c).

 

“Assignment of the Seller FCC Authorizations” has the meaning specified in
Section 2.8(a)(ii).

 

“Assumed Contracts” has the meaning specified in Section 2.1(g).

 

“Assumed Liabilities” has the meaning specified in Section 2.3(a).

 

“Balance Sheet” has the meaning specified in Section 3.3.

 

“Balance Sheet Date” has the meaning specified in Section 3.3.

 

“Base Purchase Price” has the meaning specified in Section 2.5(a).

 

“Bill of Sale and Assignment and Assumption Agreement” has the meaning specified
in Section 2.8(a)(i).

 

“Business” means the business of the Station.

 

“Business Day” means any day other than a Saturday or Sunday on which the
principal offices of the Securities and Exchange Commission are open to accept
filings and on which banks in the City of New York are not required or
authorized to close.

 

“Buyer” has the meaning specified in the introductory paragraph hereof.

 

“Buyer’s 401(k) Plan” has the meaning specified in Section 6.2(c).

 

“Buyer Ancillary Agreements” has the meaning specified in Section 4.2(a).

 

“Buyer Group Member” means the Buyer, its Affiliates, and each of their
successors and assigns, and their respective directors, officers, employees and
agents.

 

“Cafeteria Plan” has the meaning specified in Section 6.2(g).

 

“Cap” has the meaning specified in Section 9.1.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., and any regulations promulgated
thereunder.

 

“Claim Notice” has the meaning specified in Section 9.3(a).

 

“Closing” has the meaning specified in Section 2.4.

 

“Closing Date” has the meaning specified in Section 2.4.

 

“Closing Date Payment” has the meaning specified in Section 2.6(b).

 

“Closing Date Working Capital Amount” means the amount, if any, by which (i) the
Current Assets as of the Cutoff Time exceed (ii) the Current Liabilities as of
the Cutoff Time; provided that if such Current Assets are equal to or less than
such Current Liabilities, then the Closing Date Working Capital Amount shall be
zero.

 

“Closing Date Working Capital Deficit” means the amount, if any, by which (i)
the Current Liabilities as of the Cut-off Time exceed (ii) the Current Assets as
of the Cut-Off Time; provided that if such Current Liabilities are equal to or
less than such Current Assets, then the Closing Date Working Capital Deficit
shall be zero.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Act” means the Communications Act of 1934, as amended, the
Telecommunications Act of 1996, the Children’s Television Act of 1992, and the
rules and regulations of the FCC promulgated under the foregoing, in each case,
as in effect from time to time.

 

“Confidentiality Agreement” has the meaning specified in Section 5.1.

 

“Consent” means a consent, waiver, authorization or approval of, or a filing,
declaration or registration with, a Person.

 

“Current Assets” means the current assets of the Business determined in
accordance with the Agreed Accounting Principles, but excluding any Excluded
Assets.

 

“Current Liabilities” means current liabilities of the Business determined in
accordance with the Agreed Accounting Principles, but excluding any Excluded
Liabilities.

 

“Cutoff Time” means 11:59 P.M. (central time) on the date immediately prior to
the Closing Date, except with regards to billing and accounts receivable, for
which the “Cutoff Time” shall be 4:00 A.M. (central time) on the Closing Date.

 

“Deductible” has the meaning specified in Section 9.1.

 

“Disputed Items” has the meaning specified in Section 2.7(c).

 

“DOJ” means the U.S. Department of Justice.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“DOJ Consent” means the Consent of the DOJ with respect to the Buyer, this
Agreement and the transactions contemplated hereby.

 

“DOJ Final Judgment” has the meaning specified in Section 3.2(c)(ii).

 

“EBITDA” means the earnings before interest, taxes, depreciation and
amortization of the Business, determined in accordance with the Agreed
Accounting Principles (to the extent applicable) and in a manner consistent with
the illustrative example attached hereto as Exhibit A.

 

“EBITDA Value” means the product of (i) 10.0, multiplied by (ii) the average
annual EBITDA of the Business for the immediately preceding twenty-four (24)
months (i.e., the average EBTIDA of the Business for the two immediately
preceding twelve-month periods), measured as of the end of the calendar month
immediately preceding the Closing Date.

 

“Electing Party” has the meaning specified in Section 6.1(d).

 

“Employment Agreement” means any contract or agreement of any of the Seller
Parties, LIN or any of their respective Affiliates with any individual Employee
pursuant to which such Seller Party, LIN or any of their respective Affiliates
has an actual or contingent liability to provide compensation and/or benefits in
consideration for past, present or future services.

 

“Employees” means the individuals employed by any of the Seller Parties, LIN or
any of their respective Affiliates who are listed on Schedule 3.12 and any
full-time, part-time and per diem employees who become employed by any of the
Seller Parties, LIN or any of their Affiliates after the date hereof in
accordance with Section 5.4 exclusively in connection with the Business;
provided, however, that no such Person shall be considered an “Employee” if he
or she is not employed by the Seller Parties, LIN or any of their respective
Affiliates immediately prior to the Closing. For purposes of the foregoing, an
individual shall not be considered “not employed” by virtue of the fact that he
or she is on authorized leave of absence, sick leave, short or long term
disability leave or military leave.

 

“Employee Plan” means each material (i) pension, retirement, profit sharing,
deferred compensation, stock bonus or other similar plan, (ii) medical, vision,
dental or other health plan, (iii) life insurance plan and (iv) other material
employee benefit plan, in each case, to which a Seller Party or any of their
Affiliates is required to contribute or has any material liability, or which a
Seller Party or any of their Affiliates sponsors for the benefit of any of the
Employees (or any independent contractors or consultants), or under which
Employees (or their beneficiaries, or any independent contractors or
consultants) are eligible to receive benefits, including any Employee Benefit
Plan (as defined in Section 3(3) of ERISA).

 

“Employment Commencement Date” has the meaning specified in Section 6.2(a).

 

“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in
title, covenant or other restrictions of any kind, other than any license of,
option to license, or covenant not to assert claims of infringement or
misappropriation with respect to, Intellectual Property.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Environmental Law” means all Laws relating to or addressing the prevention of
pollution, the environment, occupational health or safety, including but not
limited to CERCLA, OSHA and RCRA and any state equivalent thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Closing Date Balance Sheet” has the meaning specified in Section
2.6(a).

 

“Estimated Purchase Price” means the Purchase Price, as defined herein, but
determined on an estimated basis by the Seller Parties in good faith in
accordance with, and as reflected in the certificate referred to in, Section
2.6(a).

 

“Excluded Assets” has the meaning specified in Section 2.2.

 

“Excluded Liabilities” has the meaning specified in Section 2.3(b).

 

“Expense” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).

 

“FCC” means the Federal Communications Commission.

 

“FCC Applications” has the meaning specified in Section 5.3(a).

 

“FCC Consent” means action by the FCC (including action by staff acting on
delegated authority) granting its consent to the FCC Applications.

 

“FIRPTA Certificate” means a certificate of non-foreign status that complies
with Treasury Regulations Section 1.1445-2(b)(2).

 

“FSA” has the meaning specified in Section 6.2(g).

 

“FTC” means the U.S. Federal Trade Commission.

 

“Fundamental Representations” has the meaning specified in Section 11.1.

 

“Governmental Body” means any foreign, federal, state, local or other
governmental authority, or judicial, regulatory or administrative body.

 

“Governmental Consents” means (i) the FCC Consent, and (ii) all authorizations,
consents, Orders and approvals of all Governmental Bodies, including any State
Attorney General, that are or may become necessary for the execution, delivery
and consummation of the transactions contemplated hereby.

 

“Governmental Permits” has the meaning specified in Section 3.8(a).

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, regulated or defined as “hazardous,”
“toxic” or words of similar import pursuant to any Environmental Law, including
asbestos, asbestos containing material, petroleum or petroleum-derived substance
or waste, or any constituent of any such substance or waste.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Inactive Employees” has the meaning specified in Section 6.2(a).

 

“Indemnified Party” has the meaning specified in Section 9.3(a).

 

“Indemnitor” has the meaning specified in Section 9.3(a).

 

“Initial Cap” has the meaning specified in Section 9.1.

 

“Initial Termination Date” has the meaning specified in Section 10.1(a)(v).

 

“Intellectual Property” means (a) patents and patent applications, (b)
Trademarks, (c) copyrights, (d) registrations and applications for registration
of any of the foregoing in (a)-(c), and (e) trade secrets, call letters,
websites, web content (including accounts with Twitter, Facebook and other
social media companies), jingles, slogans, logos, commercials, promotional
materials, programming materials, content and other intellectual property
rights, in each case, including advertising customer lists, mailing lists,
processes, know-how and other proprietary or confidential information.

 

“Knowledge of the Seller Parties” means, as to a particular matter, the actual
knowledge, after reasonable inquiry of the following persons: Vincent L.
Sadusky, Richard J. Schmaeling, Denise M. Parent, Gary Yoder and Roland Fields.

 

“Laws” means any and all domestic (federal, state or local) or foreign or
provincial laws, statutes, ordinances, rules, published regulations, judgments,
orders, injunctions, awards, or agency policies, procedures, requirements or
decrees promulgated by any Governmental Body.

 

“Like-Kind Exchange” has the meaning specified in Section 6.1(d).

 

“LIN” has the meaning specified in the Recitals.

 

“LIN TV” means LIN Television Corporation.

 

“Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.

 

“Market” means, with respect to the Station, the “Designated Market Area,” as
determined by The Nielsen Company, of the Station.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Seller Parties to perform their obligations under this Agreement, or (ii)
the assets, results of operations or financial condition of the Business, taken
as a whole; provided, however, that for purposes of determining whether there
has been or is reasonably likely to be a “Material Adverse Effect” for purposes
of clause (ii), the results and consequences of the following events,
occurrences, facts, conditions, changes, developments or effects shall not be
taken into account: (a) any changes to general economic conditions, or to the
television broadcasting industry, generally, (b) any changes resulting from the
announcement by the Seller Parties or any of their Affiliates of their intention
to sell the Business, or the facts, circumstances or events relating to any of
the Buyer or its Affiliates, including their respective identities, or actions
taken by any of them, including in each case the impact thereof on
relationships, contractual or otherwise, with agents, customers, suppliers,
vendors, licensees, licensors, lenders, partners, employees or regulators,
including the FCC, (c) the taking of any action expressly required by, or the
failure to take any action expressly prohibited by, this Agreement, or the
taking of any action at the written request or the prior written consent of the
Buyer, (d) any failure of the Business to meet internal or external projections
or forecasts or any estimates of earnings, revenues or other metrics for any
period (provided, however, that any event, occurrence, fact, condition, change,
development or effect giving rise to such failure or change may be taken into
account in determining whether there has been, or is reasonably likely to be, a
Material Adverse Effect, except to the extent otherwise excluded hereunder), (e)
the renegotiation of the Station’s network affiliation agreements or
retransmission consent agreements in connection with the transfer or sale of the
Station contemplated hereby and in compliance with this Agreement, (f) any
changes in the capital, financial or securities markets generally, (g) changes
in Laws or generally accepted accounting principles (or the interpretation
thereof) or in legal, regulatory or political conditions, (h) the commencement,
escalation or worsening of any war or armed hostilities or the occurrence of
acts of terrorism or sabotage occurring after the date hereof and (i)
earthquakes, hurricanes, floods or other natural disasters, except in the case
of each of clauses (a), (f), (g), (h) and (i) to the extent the Business, taken
as a whole, is disproportionately affected thereby as compared with other
television broadcast stations.

 

“Mergers” means (i) the merger of Mercury Merger Sub 1, Inc. with and into Media
General with Media General being the surviving company and (ii) the merger of
Mercury Merger Sub 2, LLC with and into LIN, with LIN being the surviving
limited liability company, in each case pursuant to the Merger Agreement.

 

“Media General” has the meaning specified in the introductory paragraph hereof.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
March 21, 2014, as it may be amended from time to time, by and among Media
General, New Media General, Mercury Merger Sub 1, Inc., a Virginia corporation
and a wholly-owned subsidiary of New Media General, Mercury Merger Sub 2, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of New Media
General and LIN.

 

“Merger Closing Date” means the date upon which the Mergers are consummated.

 

“Multi-Station Contract” has the meaning specified in Section 5.6.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“MVPD” means any multi-channel video programming distributor, including cable
systems, telephone companies and direct broadcast satellite systems.

 

“New Media General” has the meaning specified in the introductory paragraph
hereof.

 

“Objection Notice” has the meaning specified in Section 2.7(b).

 

“Order” means any decree, order, judgment, injunction, awards, stipulations,
decrees or writs, temporary restraining order or other order in any suit or
proceeding by or with any Governmental Body.

 

“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.,
and any regulations promulgated thereunder.

 

“Other Seller Station” has the meaning specified in Section 5.6.

 

“Owned Real Property” has the meaning specified in Section 3.9(a).

 

“Permitted Encumbrance” means (a) liens for Taxes, assessments or other
governmental charges which are not yet due and payable or Taxes being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established, (b) zoning laws and ordinances and similar Laws that are not
violated by any existing improvement or that do not prohibit the use of the Real
Property as currently used in the operation of the Business; (c) any right
reserved to any Governmental Authority to regulate the affected property; (d) in
the case of any leased asset, (i) the rights of any lessor under the applicable
lease agreement or any Encumbrance granted by any lessor, (ii) any statutory
lien for amounts that are not yet due and payable or are being contested in good
faith, (iii) any subleases listed in any Schedule hereto and (iv) the rights of
the grantor of any easement or any Encumbrance granted by such grantor on such
easement property; (e) easements, rights of way, restrictive covenants and other
encumbrances, encroachments or other similar matters affecting title that do not
adversely affect title to the property subject thereto (other than minor defects
in title) or materially impair the continued use of the property in the ordinary
course of the Business; (f) inchoate materialmens’, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business for
amounts that are not yet due and payable or that are being contested in good
faith by appropriate proceedings; (g) Encumbrances that will be discharged prior
to or simultaneously with Closing; and (h) any other Encumbrance disclosed on
Schedule 1.1.

 

“Person” means any person, employee, individual, corporation, limited liability
company, partnership, trust, or any other non-governmental entity or any
Governmental Body.

 

“Preliminary EBITDA Value” has the meaning specified in Section 2.7(a)(ii).

 

“Preliminary Closing Date Balance Sheet” has the meaning specified in Section
2.7(a)(i).

 

“Preliminary Closing Date Working Capital Calculation” has the meaning specified
in Section 2.7(a)(iv).

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Preliminary Purchase Price” has the meaning specified in Section 2.7(a)(iii).

 

“Purchased Assets” has the meaning specified in Section 2.1.

 

“Purchased Intellectual Property” the meaning specified in Section 2.1(f).

 

“Purchase Price” has the meaning specified in Section 2.5.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., and any regulations promulgated thereunder.

 

“Real Property” has the meaning specified in Section 3.9(b).

 

“Real Property Leases” has the meaning specified in Section 3.9(b).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

 

“Renewal Applications” has the meaning specified in Section 5.3(e).

 

“Required Consents” has the meaning specified in Section 5.3(f).

 

“Resolution Period” has the meaning specified in Section 2.7(b).

 

“Retained Names and Marks” means all (a) Trademarks containing or incorporating
the terms “Media General” or “LIN,” (b) other Trademarks owned by any Seller
Party, LIN or any of their respective Affiliates and not used exclusively in
connection with the Business, (c) variations or acronyms of any of the
foregoing, and (d) Trademarks confusingly similar to or dilutive of any of the
foregoing.

 

“Review Period” has the meaning specified in Section 2.7(b).

 

“Seller’s 401(k) Plan” has the meaning specified in Section 6.2(c).

 

“Seller Parties” has the meaning specified in the introductory paragraph hereof.

 

“Seller FCC Authorizations” means those Governmental Permits issued by the FCC
with respect to the Station that are material to the operations of the Station.

 

“Seller Group Member” means the Seller Parties, their Affiliates, each of their
successors and assigns, and their respective directors, officers, employees,
agents and representatives.

 

“Seller Property” means any real or personal property, plant, building,
facility, structure, equipment or unit, or other asset owned, leased or operated
by any of the Seller Parties, LIN or any of their respective Affiliates and used
exclusively in the Business.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Station” has the meaning specified in the first recital hereof.

 

“Station Agreements” means all has the meaning specified in Section 3.15.

 

“Straddle Period” has the meaning specified in Section 6.1(a).

 

“Tangible Personal Property” has the meaning specified in Section 2.1(e).

 

“Tax” means (a) any federal, state, local or foreign taxes, including but not
limited to net income, alternative or add-on minimum, gross income, gross
receipts, property, sales, use, transfer, gains, license, employment, payroll,
capital stock, escheat, environmental, franchise, social security, stamp,
registration and value-added taxes, withholding or minimum tax, or any other tax
of any kind, together with any interest and any penalty, addition to tax and
additional amount imposed by any Governmental Body, (b) any liability for the
payment of any amounts described in clause (a) as a result of being or having
been a member of an affiliated, consolidated, combined or unitary group, and
(c) any liability for the payment of any amounts described in clause (a) as a
result of being party to any tax sharing agreement or arrangement or as a result
of any express obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in clause (a).

 

“Tax Return” means any return, declaration, report, claim for refund or other
document relating to Taxes, including any schedule or attachment thereto, and
amendment thereof.

 

“Termination Date” has the meaning specified in Section 10.1(a)(v).

 

“Third Person Claim Notice” has the meaning specified in Section 9.4(a).

 

“Tower Lease” has the meaning specified in Section 5.9.

 

“Trademarks” means trademarks, service marks, Internet domain names, trade
dress, trade names, and corporate names, all applications and registrations for
the foregoing, and all goodwill connected with the use thereof and symbolized
thereby.

 

“Transfer Taxes” means all transfer, documentary, excise, sales, value added,
goods and services, use, stamp, registration and other similar taxes, and all
conveyance fees, recording charges and other fees and charges, incurred in
connection with the consummation of the transactions contemplated by this
Agreement.

 

“Transferred Employees” has the meaning specified in Section 6.2(a).

 

“Transition Services Agreement” has the meaning specified in Section
2.8(a)(iii).

 

“WARN Act” has the meaning specified in Section 6.2(j).

 

 

 
10

--------------------------------------------------------------------------------

 

 

ARTICLE II

PURCHASE AND SALE OF PURCHASED ASSETS

 

Section 2.1.     Purchase and Sale of Purchased Assets(a). Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Seller Parties
shall, or shall cause LIN and their respective Affiliates to, sell, transfer,
assign, convey and deliver to the Buyer, and the Buyer shall purchase from the
Seller Parties, LIN and their respective Affiliates, pursuant to this Agreement,
free and clear of all Encumbrances (except for Permitted Encumbrances), all of
the right, title and interest of the Seller Parties, LIN and their respective
Affiliates to the assets, properties and business (excepting only the Excluded
Assets) of every kind and description, wherever located, real, personal or
mixed, tangible or intangible, then owned or held by the Seller Parties, LIN
and/or their respective Affiliates and used exclusively in the Business (herein
collectively referred to as the “Purchased Assets”), including, all right, title
and interest of the Seller Parties, LIN and their respective Affiliates as of
Closing to the following (excepting only the Excluded Assets):

 

(a)     All accounts receivable outstanding at the time of Closing generated by
the Business prior to the Closing;

 

(b)     All prepaid rentals and other prepaid expenses outstanding at the time
of Closing arising from payments made by or on behalf of any Seller Party, LIN
or any of their respective Affiliates for the benefit of the Business;

 

(c)     (x) The Seller FCC Authorizations and (y) all other assignable
Governmental Permits exclusively related to the Station;

 

(d)     All Owned Real Property;

 

(e)     All machinery, equipment (including cameras, computers and office
equipment), auxiliary and translator facilities, transmitting towers,
transmitters, broadcast equipment, antennae, supplies, inventory (including all
films, programs, records, tapes, recordings, compact discs, cassettes, spare
parts and equipment), vehicles, furniture and other tangible personal property
owned by the Seller Parties, LIN or any of their respective Affiliates and used
exclusively in the Business (“Tangible Personal Property”), including as set
forth on Schedule 3.11;

 

(f)     All Intellectual Property owned by the Seller Parties, LIN or any of
their respective Affiliates and used exclusively in the Business (the “Purchased
Intellectual Property”), including the call sign WALA;

 

(g)     Subject to Section 5.6 (i) all contracts and agreements of the Seller
Parties, LIN or any of their respective Affiliates to the extent such contracts
and agreements are for the sale or barter of broadcast time on the Station for
advertising or other purposes; (ii) all contracts and agreements of the Seller
Parties, LIN or any of their respective Affiliates to the extent such contracts
or agreements are for the purchase or lease, as applicable, of merchandise,
supplies, equipment or other personal property, or for the receipt of services,
in each case used exclusively in the Business; (iii) all contracts and
agreements listed or described in Schedule 3.14 designated therein as an
“Assumed Contract;” and (iv) any other contract or agreement entered into by any
Seller Party, LIN or any of their respective Affiliates exclusively for the
Business which (A) is of the general nature described in clauses (b), (c), (d),
(g), (h), (i), (j), (k) or (l) of Section 3.14, but which, by virtue of the
threshold amounts or other specific terms set forth in such subsections, is not
required to be listed in Schedule 3.14 or (B) is entered into after the date
hereof consistent with the provisions of Section 5.4 of this Agreement (the
contracts and agreements referred to in this Section 2.1(g), collectively, the
“Assumed Contracts”);

 

 

 
11

--------------------------------------------------------------------------------

 

 

(h)     All claims or causes of action of the Seller Parties, LIN or any of
their respective Affiliates, as applicable, against third parties to the extent
that any such claims or causes of action arise out of the Purchased Assets or
Assumed Liabilities;

 

(i)     All deposits made or held for the benefit of any of the Seller Parties,
LIN or any of their respective Affiliates under or pursuant to contracts or
agreements included in the Purchased Assets;

 

(j)     All management and other systems (including computers and peripheral
equipment), databases, computer software, disks and similar assets owned by the
Seller Parties, LIN or any of their respective Affiliates which are used
exclusively in the Business, and all licenses of the Seller Parties, LIN and
their respective Affiliates to the extent relating thereto;

 

(k)     All books and records of the Seller Parties, LIN or any of their
respective Affiliates that relate exclusively to the Business, including all
files, logs, programming information and studies, technical information and
engineering data, news and advertising studies or consulting reports and sales
correspondence exclusively relating to the Business;

 

(l)     All petty cash held at the Station; and

 

(m)     All claims, rights and interests of the Seller Parties, LIN or any of
their respective Affiliates in and to any refunds of Taxes or fees of any nature
whatsoever for periods (or portions thereof) ending on or prior to the Closing
Date, to the extent relating to Purchased Assets and which are included in
Current Assets.

 

Section 2.2.     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following (herein referred to as the “Excluded
Assets”):

 

(a)     Any cash or cash equivalents (including any marketable securities or
certificates of deposit) of the Seller Parties, LIN or any of their respective
Affiliates, other than petty cash held at the Station;

 

(b)     All bank and other depository accounts of the Seller Parties, LIN or any
of their respective Affiliates;

 

(c)     Except as set forth in Section 2.1(m), all claims, rights and interests
of the Seller Parties, LIN or any of their respective Affiliates in and to any
refunds of Taxes or fees of any nature whatsoever for periods (or portions
thereof) ending on or prior to the Closing Date;

 

 

 
12

--------------------------------------------------------------------------------

 

 

(d)     Any rights, claims or causes of action of the Seller Parties, LIN or any
of their respective Affiliates against third parties relating to the assets,
properties or operations of the Business arising out of transactions occurring
prior to the Closing Date, except to the extent that any such claims are
accounts receivable or otherwise arise out of the Purchased Assets or Assumed
Liabilities (provided that the Seller Parties, LIN and their respective
Affiliates shall retain all amounts payable to the Seller Parties, LIN and their
respective Affiliates, if any, from the United States Copyright Office or such
arbitration panels as may be appointed by the United States Copyright Office
that relate to the Business prior to the Closing and have not been paid as of
the Closing);

 

(e)     All bonds held, contracts or policies of insurance and prepaid insurance
with respect to such contracts or policies;

 

(f)     The Seller Parties’, LIN’s or their respective Affiliates’ minute books,
stock transfer books, records relating to formation or incorporation, Tax
returns and related documents and supporting work papers and any other records
and returns relating to Taxes, assessments and similar governmental levies
(other than real and personal property Taxes, assessments and levies imposed on
the Purchased Assets) and any books and records not exclusively relating to the
Business;

 

(g)     All records prepared in connection with or relating to the sale or
transfer of the Station, including bids received from others and analyses
relating to the Station and the Purchased Assets;

 

(h)     The contracts or agreements of the Seller Parties, LIN or their
respective Affiliates listed in Schedule 3.14 and not designated on such
Schedule as an “Assumed Contract” and any contracts or agreements between or
among any one or more Seller Parties or LIN and any one or more of their
respective Affiliates relating to the Station or the Purchased Assets unless
listed in Schedule 3.14 as an “Assumed Contract”;

 

(i)     The items designated in Schedule 2.2(i) as “Excluded Assets”;

 

(j)     The Retained Names and Marks;

 

(k)     All Intellectual Property of the Seller Parties, LIN or any of their
respective Affiliates (other than the Purchased Intellectual Property);

 

(l)     All records and documents relating to Excluded Assets or to liabilities
other than Assumed Liabilities;

 

(m)     Other than as set forth in Section 6.2, all of the employee benefit
agreements, plans or arrangements of the Seller Parties, LIN or their respective
Affiliates (including, without limitation, all Employee Plans) and any assets of
any such agreement, plan or arrangement;

 

(n)     Any intercompany receivables of the Business from the Seller Parties,
LIN or any of their respective Affiliates; and

 

 

 
13

--------------------------------------------------------------------------------

 

 

(o)     Any rights of or payment due to the Seller Parties, LIN or their
respective Affiliates, under or pursuant to this Agreement or the other
agreements with the Buyer or any of its Affiliates contemplated hereby.

 

Section 2.3.     Assumption of Liabilities.

 

(a)     Upon the terms and subject to the conditions of this Agreement, as of
the Closing, the Buyer shall assume and shall thereafter be obligated for, and
shall agree to pay, perform and discharge in accordance with their terms, the
following obligations and liabilities of the Seller Parties, LIN or their
respective Affiliates, whether direct or indirect, known or unknown (except to
the extent such obligations and liabilities constitute Excluded Liabilities):

 

(i)     the liabilities and obligations arising with, or relating to, the
operation of the Station, including the owning or holding of the Purchased
Assets, that are attributable to the period from and after the Closing Date;

 

(ii)     all accounts payable and accrued expenses reflecting expenses and costs
incurred by the Business in the ordinary course prior to the Closing, to the
extent constituting Current Liabilities;

 

(iii)     subject to Section 5.6, all liabilities and obligations under the
Station Agreements and other Assumed Contracts (except to the extent that such
liabilities or obligations were required by the terms thereof to be discharged
prior to the Closing), in each case, excluding any liability or obligation
relating to a breach or alleged breach thereof by the Seller Parties, LIN or
their respective Affiliates;

 

(iv)     all liabilities for Taxes that are the responsibility of the Buyer or
its Affiliates pursuant to Section 6.1 hereof; and

 

(v)     all liabilities and obligations expressly assumed by the Buyer or its
Affiliates pursuant to Section 6.2 hereof.

 

All of the foregoing to be assumed by the Buyer hereunder are referred to herein
as the “Assumed Liabilities.”

 

(b)     The Buyer shall not assume or be obligated for any of, and the Seller
Parties, LIN and their respective Affiliates, as applicable, shall solely
retain, pay, perform, defend and discharge all of, their liabilities or
obligations of any and every kind whatsoever, direct or indirect, known or
unknown, absolute or contingent, not expressly assumed by the Buyer Parties
under Section 2.3(a) (herein referred to as “Excluded Liabilities”) and,
notwithstanding anything to the contrary in Section 2.3(a), each of the
following shall be Excluded Liabilities for purposes of this Agreement:

 

(i)     except as otherwise set forth in Section 6.1 hereof, all liabilities in
respect of Taxes of the Seller Parties, LIN or their respective Affiliates;

 

 

 
14

--------------------------------------------------------------------------------

 

 

(ii)     other than as set forth in Section 6.2, any of the liabilities of
obligations under the employee benefit agreements, plans or arrangements of the
Seller Parties, LIN or their respective Affiliates (including, without
limitation, all Employee Plans) and any assets of any such agreement, plan or
arrangement;

 

(iii)     all liabilities, including with respect to severance, relating to any
former employee of a Seller Party, LIN or any of their Affiliates, except for
liabilities relating to Transferred Employees expressly assumed pursuant to
Section 6.2;

 

(iv)     any intercompany payables of the Business owing to any of the
Affiliates of the Seller Parties or LIN; and

 

(v)     any of Seller Parties', LIN’s and their respective Affiliates’
liabilities or obligations under this Agreement or the Ancillary Agreements.

 

Section 2.4.     Closing Date. The purchase and sale of the Purchased Assets
provided for in Section 2.1 (the “Closing”) shall be consummated at 9:00 A.M.,
New York time, five (5) Business Days after the conditions set forth in Articles
VII and VIII are satisfied or, if legally permissible, waived (other than those
conditions that by their nature are to be satisfied (or validly waived) at the
Closing, but subject to such satisfaction or waiver), at the offices of Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004, unless such time or date is changed by mutual agreement of the Seller
Parties and the Buyer (the “Closing Date”).

 

Section 2.5.     Purchase Price.  The purchase price for the Purchased Assets
(the “Purchase Price”) shall be equal to:

 

(a)     Eighty-Six Million Dollars ($86,000,000) (the “Base Purchase Price”);

 

(b)     plus the Closing Date Working Capital Amount, or minus the Closing Date
Working Capital Deficit; and

 

(c)     plus the amount by which the EBITDA Value exceeds the Base Purchase
Price, or minus the amount by which the EBITDA Value is less than the Base
Purchase Price; provided that there shall be no adjustment to the Purchase Price
pursuant to this Section 2.5(c) if the EBITDA Value is greater than or equal to
$81,000,000 but less than or equal to $91,000,000.

 

Section 2.6.     Determination of Estimated Purchase Price; Payment on Closing
Date.

 

(a)     At least two (2) Business Days prior to the Closing Date, the Seller
Parties shall deliver to the Buyer a certificate executed on behalf of the
Seller Parties by an authorized officer thereof, dated the date of its delivery,
setting forth the Seller Parties’ good faith estimate of (i) a balance sheet,
prepared in accordance with the Agreed Accounting Principles, setting forth the
Current Assets and Current Liabilities as of the Cutoff Time (the “Estimated
Closing Date Balance Sheet”), (ii) the Closing Date Working Capital Amount or
the Closing Date Working Capital Deficit, as the case may be, (iii) the EBITDA
Value, and (iv) the Estimated Purchase Price. To the extent reasonably
practicable prior to the Closing, the Seller Parties shall, in good faith,
discuss any questions or comments the Buyer may have with respect to such
estimates but the Seller Parties shall not be required to make any modifications
thereto.

 

 

 
15

--------------------------------------------------------------------------------

 

 

(b)     On the Closing Date, the Buyer shall pay or cause to be paid to the
Seller Parties an amount equal to the Estimated Purchase Price (the “Closing
Date Payment”) by bank wire transfer of immediately available funds to such bank
account or accounts designated by the Seller Parties for such purpose not less
than one (1) Business Day before the Closing Date.

 

Section 2.7.     Determination of Closing Date Working Capital, EBITDA Value and
Purchase Price.

 

(a)     As promptly as reasonably practicable following the Closing Date (but
not later than ninety (90) days after the Closing Date), the Buyer shall:

 

(i)     prepare, in accordance with the Agreed Accounting Principles, a balance
sheet setting forth the Current Assets and Current Liabilities as of the Cutoff
Time (the “Preliminary Closing Date Balance Sheet”);

 

(ii)     prepare, in accordance with the Agreed Accounting Principles (to the
extent applicable), a determination of the EBITDA Value (such EBITDA Value, as
determined by the Buyer, the “Preliminary EBITDA Value”);

 

(iii)     determine the Purchase Price in accordance with the provisions of this
Agreement (such Purchase Price as determined by the Buyer being called the
“Preliminary Purchase Price”); and

 

(iv)     deliver to the Seller Parties a certificate executed by the Buyer
setting forth or attaching the Preliminary Closing Date Balance Sheet, the
Preliminary EBITDA Value and the Buyer’s calculation of the Closing Date Working
Capital Amount or the Closing Date Working Capital Deficit, as the case may be
(the “Preliminary Closing Date Working Capital Calculation”) derived therefrom
and the Preliminary Purchase Price.

 

(b)     The Seller Parties shall have sixty (60) days following receipt of the
certificate referenced in Section 2.7(a) (the “Review Period”) in which to
review the Preliminary Closing Date Balance Sheet, the Preliminary EBITDA Value,
the Preliminary Purchase Price and the Preliminary Closing Date Working Capital
Calculation. In the event the Seller Parties do not object to the Preliminary
Closing Date Balance Sheet, the Preliminary EBITDA Value, the Preliminary
Purchase Price or the Preliminary Closing Date Working Capital Calculation prior
to expiration of the Review Period, the Preliminary Purchase Price, the
Preliminary EBITDA Value and the Preliminary Closing Date Working Capital
Calculation shall become (i) the “Purchase Price”, (ii) the “Preliminary EBITDA
Value” and (iii) the “Closing Date Working Capital Amount” or the “Closing Date
Working Capital Deficit,” as the case may be, respectively, for all purposes of
this Agreement, including for purposes of determining the adjustment payment (if
any) specified in Section 2.10. In the event the Seller Parties object to the
Preliminary Closing Date Balance Sheet, the Preliminary EBITDA Value, the
Preliminary Purchase Price or the Preliminary Closing Date Working Capital
Calculation, the Seller Parties shall give a written notice to the Buyer
specifying their objections in reasonable detail and the basis therefor, prior
to expiration of the Review Period (“Objection Notice”). During the thirty (30)
Business Day period following the Buyer's receipt of the Objection Notice (the
“Resolution Period”), the Buyer and the Seller Parties shall attempt to resolve
the differences specified in the Objection Notice and any resolution by them
(evidenced in writing) of such differences (the “Agreed Adjustments”) shall be
final, binding and conclusive. In the event the Buyer and the Seller Parties
resolve all disputed items set forth in the Objection Notice by the Agreed
Adjustments, the Preliminary Purchase Price, the Preliminary EBITDA Value and
the Preliminary Closing Date Working Capital Calculation, in each case as
adjusted by the Agreed Adjustments, shall become (x) the “Purchase Price” (y)
the “EBITDA Value” and (z) the “Closing Date Working Capital Amount” or the
“Closing Date Working Capital Deficit,” as the case may be, respectively, for
all purposes of this Agreement, including for purposes of determining the
adjustment payment (if any) specified in Section 2.10.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(c)     If at the conclusion of the Resolution Period any objections raised by
the Seller Parties remain unresolved, then the amounts so in dispute (the
“Disputed Items”) shall be submitted to a firm of independent public accountants
in the United States of national recognition (the “Arbitrator”) mutually
selected by the Seller Parties and the Buyer within five (5) Business Days after
the expiration of the Resolution Period. The Arbitrator shall determine and
resolve, based solely on presentations by the Buyer and the Seller Parties, and
not by independent review, the Disputed Items, in accordance with the Agreed
Accounting Principles. In resolving the Disputed Items, the Arbitrator’s
determination shall be no higher or lower than the respective amounts proposed
by the Buyer and the Seller Parties. The Arbitrator’s determination shall be
made within thirty (30) Business Days of its selection, shall be set forth in a
written statement delivered to the Buyer and the Seller Parties and shall be
final, binding and conclusive on the parties hereto. The Preliminary Purchase
Price, the Preliminary EBITDA Value and the Preliminary Closing Date Working
Capital Calculation shall be adjusted to reflect all Agreed Adjustments and the
resolution of all Disputed Items by the Arbitrator and, as so adjusted, shall be
(i) the “Purchase Price” (ii) the “EBITDA Value” and (iii) the “Closing Date
Working Capital Amount” or the “Closing Date Working Capital Deficit,” as the
case may be, respectively, for all purposes of this Agreement, including for
purposes of determining the adjustment payment (if any) specified in Section
2.10.

 

(d)     The parties hereto shall make available to the Buyer, the Seller Parties
and, if applicable, the Arbitrator, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Preliminary Closing Date Balance Sheet, the Preliminary
Purchase Price, the Preliminary EBITDA Value and the Preliminary Closing Date
Working Capital Calculation or any matters submitted to the Arbitrator. The fees
and expenses of the Arbitrator shall be paid by the Buyer, on the one hand, and
the Seller Parties, on the other hand, in inverse proportion as they may prevail
on the matters submitted to the Arbitrator pursuant to Section 2.7(c), which
proportional allocations shall also be determined by the Arbitrator at the time
the determination of the Arbitrator is rendered on the matters submitted.

 

 

 
17

--------------------------------------------------------------------------------

 

 

Section 2.8.     Closing Date Deliveries.

 

(a)     At the Closing, the Seller Parties shall deliver or cause to be
delivered to the Buyer (i) a bill of sale and assignment and assumption
agreement from the Seller Parties in substantially the form of Exhibit B (the
“Bill of Sale and Assignment and Assumption Agreement”), providing for the
conveyance all of the Purchased Assets (other than the Owned Real Property, the
Seller FCC Authorizations, and all other assignable Governmental Permits
exclusively related to the Station) and the assumption of all of the Assumed
Liabilities, (ii) an assignment of the Seller FCC Authorizations from the
appropriate Seller Party, in substantially the form of Exhibit C (the
“Assignment of the Seller FCC Authorizations”), assigning to the Buyer the
Seller FCC Authorizations and all other assignable Governmental Permits
exclusively related to the Station, (iii) a transition services agreement from
the appropriate Seller Party in substantially the form of Exhibit D (the
“Transition Services Agreement”), (iv) special or limited warranty deeds (in the
customary form for such jurisdiction) conveying to the Buyer the Owned Real
Property, in form and substance reasonably satisfactory to Buyer, (v) all of the
documents and instruments required to be delivered by the Seller Parties
pursuant to Article VIII, (vi) specific assignment and assumption agreements
duly executed by the appropriate Seller Parties relating to any agreements
included as Purchased Assets that the Buyer or the Seller Parties have
determined to be reasonably necessary to assign such agreements to the Buyer and
for the Buyer to assume the Assumed Liabilities thereunder, (vii) a FIRPTA
Certificate from each Seller Party and (viii) such other documents and
instruments as the Buyer has determined to be reasonably necessary to consummate
the transactions contemplated hereby.

 

(b)     At the Closing, the Buyer shall deliver to the Seller Parties (i) the
Closing Date Payment by wire transfer of immediately available federal funds
pursuant to wire instructions that Seller Parties shall provide, (ii) the Bill
of Sale and Assignment and Assumption Agreement, (iii) the Transition Services
Agreement, (iv) all of the documents and instruments required to be delivered by
the Buyer pursuant to Article VII, (v) specific assignment and assumption
agreements duly executed by the Buyer relating to any agreements included as
Purchased Assets that the Buyer or the Seller Parties have determined to be
reasonably necessary to assign such agreements to the Buyer and for the Buyer to
assume the Assumed Liabilities thereunder, and (vi) such other documents and
instruments as the Seller Parties have determined to be reasonably necessary to
consummate the transactions contemplated hereby.

 

Section 2.9.     Further Assurances.

 

(a)     From time to time following the Closing, the appropriate Seller Party
shall execute and deliver, or cause to be executed and delivered, to the Buyer
such other instruments of conveyance and transfer as the Buyer may reasonably
request or as may be otherwise necessary to effectively convey and transfer to,
and vest in, the Buyer and put the Buyer in possession of, any part of the
Purchased Assets, and, in the case of licenses, certificates, approvals,
authorizations, agreements, contracts, leases, easements and other commitments
included in the Purchased Assets which cannot be transferred or assigned
effectively without the consent of third parties, which consent has not been
obtained prior to the Closing, to reasonably cooperate with the Buyer at its
reasonable request in endeavoring to obtain such consent. If, after the Closing,
a Seller Party or any of its Affiliates receives proceeds of any accounts
receivable (or any invoices for accounts payable), such Seller Party or such
Affiliate shall reasonably promptly notify the Buyer and remit such proceeds (or
provide such invoice) to the Buyer.

 

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     Without limiting Section 5.3(f), to the extent that any Station
Agreement or other agreement or contract included as a Purchased Asset cannot be
assigned without consent and such consent is not obtained prior to the Closing,
the Seller Parties shall use all commercially reasonable efforts to provide the
Buyer the benefits of any such agreement and the Buyer shall use its
commercially reasonable efforts to perform or discharge on behalf of the
applicable Seller Party the obligations and liabilities under such agreement
that constitute Assumed Liabilities. In addition to the Buyer’s obligation
pursuant to the foregoing sentence, as to any Station Agreement or other
agreement or contract included as a Purchased Asset that is not effectively
assigned to the Buyer as of the Closing Date but is thereafter effectively
assigned to the Buyer, the Buyer shall, from and after the effective date of
such assignment, assume, and shall thereafter pay, perform and discharge as and
when due, all Assumed Liabilities of any Seller Party or its Affiliates, as
applicable, arising under such agreement.

 

(c)     From time to time following the Closing, the Buyer shall execute and
deliver, or cause to be executed and delivered, to the Seller Parties such other
undertakings, assignments and assumptions as the Seller Parties may reasonably
request or as may be otherwise necessary to effectively evidence Buyer’s
assumption of and obligation to pay, perform and discharge the Assumed
Liabilities or otherwise evidence the matters contemplated by this Agreement.

 

Section 2.10.     Purchase Price Adjustment. Promptly (but not later than five
(5) Business Days) after the determination of the Purchase Price pursuant to
Section 2.7 that is final and binding as set forth herein:

 

(i)     if the Purchase Price as finally determined pursuant to Section 2.7
exceeds the Estimated Purchase Price, the Buyer shall pay to the Seller Parties,
by wire transfer of immediately available funds to such bank accounts of the
Seller Parties as the Seller Parties shall designate in writing to the Buyer,
the amount by which the Purchase Price exceeds the Estimated Purchase Price; or

 

(ii)     if the Purchase Price as finally determined pursuant to Section 2.7 is
less than the Estimated Purchase Price, the Seller Parties shall pay to the
Buyer, by wire transfer of immediately available funds to such bank accounts of
the Buyer as the Buyer shall designate in writing to the Seller Parties, the
amount by which the between the Estimated Purchase Price exceeds the Purchase
Price.

 

Section 2.11.     Allocation of Purchase Price. Within 180 days following the
Closing Date, the Buyer shall provide to the Selling Parties an allocation of
the applicable portions of the Purchase Price (and any Assumed Liabilities
treated as additional purchase price for income Tax purposes) in accordance with
Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(and any similar provisions of state, local, or non-U.S. Law, as appropriate)
(the “Allocation”). The Seller Parties shall provide the Buyer with any comments
to the Allocation in writing within fifteen (15) days after the date of receipt
by the Seller Parties. Buyer and the Seller Parties shall negotiate in good
faith to finalize the Allocation (unless the Seller Parties do not provide any
comments within such fifteen-day period, in which case the Buyer’s determination
of the Allocation shall be deemed final). To the extent the parties agree to
such Allocation, the Seller Parties and the Buyer agree to file all Tax Returns
(including IRS Form 8594 and, if required, supplemental Forms 8594, in
accordance with the instructions to Form 8594) and any other forms, reports or
information statements required to be filed pursuant to Section 1060 of the Code
and the applicable regulations thereunder, and any similar or corresponding
provision of state, local or foreign Tax Law, in a manner that is consistent
with the finalized Allocation and to refrain from taking any position
inconsistent therewith. If the parties are unable to mutually agree to such
Allocation then the parties shall have no further obligation under this Section
2.11, and each party shall make its own determination of such allocation for
financial and tax reporting purposes, which determination, for the avoidance of
doubt, shall not be binding on the other party.

 

 

 
19

--------------------------------------------------------------------------------

 

 

Section 2.12.     Withholding. Buyer shall be entitled to deduct and withhold
from the consideration otherwise payable hereunder any amounts that are required
to be deducted and withheld with respect to the making of payments pursuant to
this Agreement as required by the Code or under any provision of U.S. state,
local of non-U.S. Law, provided that if Buyer determines that an amount is
required to be deducted and withheld with respect to any payment, Buyer shall
provide the recipient of such payment with written notice of Buyer’s intention
to deduct and withhold as soon as practicable prior to the date such payment is
required to be made, which notice shall include a copy of the calculation of the
amount to be deducted and withheld as well as the Code or other provision of Law
pursuant to which such withholding is required, so as to provide the recipient
of such payment an opportunity to provide forms or other evidence that would
exempt such amounts from withholding. Amounts withheld in compliance with this
Section 2.12 and paid over to the appropriate Governmental Body shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which such withholding was made.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller Parties jointly and severally
represent and warrant to the Buyer as follows (and for purposes of each such
representation and warranty in this Article III, LIN TV shall be deemed to be a
“Seller Party”):

 

Section 3.1.     Organization. Each of the Seller Parties is organized, validly
existing and in good standing under the laws of its state of incorporation. Each
of the Seller Parties has the requisite organizational power and authority to
operate the Station as now operated by it, to use the Purchased Assets as now
used by it and to carry on the Business as now conducted by it.

 

Section 3.2.     Authority of the Seller Parties.

 

(a)     Each of the Seller Parties has the requisite organizational power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
be executed and delivered by it pursuant hereto, to consummate the transactions
contemplated hereby and thereby and to comply with the terms, conditions and
provisions hereof and thereof.

 

 

 
20

--------------------------------------------------------------------------------

 

 

(b)     The execution, delivery and performance of this Agreement and the
Ancillary Agreements by each of the Seller Parties (to the extent a party
thereto) have been duly authorized and approved by all necessary organizational
action on the part of the Seller Parties or their Affiliates and do not require
any further authorization or consent on the part of the Seller Parties or their
Affiliates (except for LIN TV, for which this representation shall apply as of
the time it becomes a Seller Party pursuant to Section 5.8). This Agreement is,
and each other Ancillary Agreement when executed and delivered by each of the
Seller Parties party thereto or their Affiliates, as applicable, will be, a
legal, valid and binding agreement of such Seller Party or its Affiliates party
thereto, as applicable, enforceable in accordance with its respective terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

(c)     Except for the FCC Consent, the DOJ Consent and as set forth in Schedule
3.2, none of the execution, delivery and performance by the Seller Parties of
this Agreement or by any of the Seller Parties or any of their Affiliates, as
applicable, of the Ancillary Agreements to which it is a party, the consummation
by the Seller Parties or their Affiliates, as applicable, of the transactions
contemplated hereby or thereby or compliance by the Seller Parties or their
Affiliates, as applicable, with or fulfillment by the Seller Parties of the
terms, conditions and provisions hereof or thereof will:

 

(i)     conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the Purchased
Assets under, (A) the certificate of incorporation, bylaws or other
organizational documents of the Seller Parties, (B) any Station Agreement, (C)
any Governmental Permit in any material respect, (D) any applicable Law in any
material respect, (E) any judgment, order, award or decree to which such Person
is a party or any of the Purchased Assets is subject or by which such Person is
bound in any material respect, or (F) any material indenture, note, mortgage,
lease, guaranty or material agreement to which any of the Seller Parties and any
of their Affiliates is a party, except, in the case of each of the foregoing
clauses (B) or (F), as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect; or

 

(ii)     require the approval, consent, authorization or act of, or the making
by any Seller Party, or any of their Affiliates of any declaration, notice,
filing or registration with, any third Person (including under any Station
Agreement) or any foreign, federal, state or local court, governmental or
regulatory authority or body, except for such of the foregoing as are necessary
pursuant to the HSR Act or any approval by the DOJ as required by the Proposed
Final Judgment entered in connection with or as a result of the transactions
contemplated by the Merger (the “DOJ Final Judgment”), if applicable, and
except, in any case, as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.

 

 

 
21

--------------------------------------------------------------------------------

 

 

Section 3.3.     Financial Statements. Schedule 3.3 contains (a) the unaudited
balance sheets of the Business as of December 31, 2013 and December 31, 2012,
respectively, and the related statements of income for the years then ended and
(b) the unaudited balance sheet (the “Balance Sheet”) of the Business as of June
30, 2014 (the “Balance Sheet Date”) and the related statement of income for the
period from January 1, 2014 to June 30, 2014. Except as set forth in Schedule
3.3 or in the accompanying notes, each of such balance sheets and statements of
income have been prepared in accordance with U.S. generally accepted accounting
principles consistently applied and present fairly, in all material respects,
the financial position and results of operations of the Business as of their
respective dates and for the respective periods covered thereby.

 

Section 3.4.     Operations Since Balance Sheet Date.

 

(a)     Except as set forth in Schedule 3.4(a), from the Balance Sheet Date,
there has been no change in the Business which, individually or in the
aggregate, has had or would reasonably be likely to have a Material Adverse
Effect.

 

(b)     Except as set forth in Schedule 3.4(b), since the Balance Sheet Date,
the Business has been conducted in all material respects in the ordinary course
and in conformity with past practice, other than in connection with the process
relating to the sale of the Business and the Mergers.

 

Section 3.5.     No Undisclosed Liabilities. Except as set forth in Schedule
3.5, no Seller Party or any of its Affiliates is subject, with respect to the
Business, to any material liability (including unasserted claims, whether known
or unknown), whether absolute, contingent, accrued or otherwise, except for
liabilities which are (a) reflected or reserved for on the Balance Sheet, (b)
liabilities incurred in the ordinary course of business since the Balance Sheet
Date, or (c) liabilities to be performed in the ordinary course of business
pursuant to the Station Agreements and other agreements included in the
Purchased Assets (other than in connection with a breach or alleged breach
thereof).

 

Section 3.6.     Taxes. Each of the Seller Parties and/or its Affiliates, as
applicable, has filed all material Tax Returns with respect to the Business and
the Purchased Assets required to be filed prior to the date hereof and all such
Tax Returns were true, correct and complete in all material respects, and has
paid all Taxes with respect to the Business and the Purchased Assets reflected
on such Tax Returns. Each of the Seller Parties and/or its Affiliates, as
applicable, is in compliance in all respects with the provisions of the Code
relating to the withholding and payment of Taxes with respect to the Business
and the Purchased Assets and has, within the time and in the manner prescribed
by Law, withheld from employee wages and paid over to the proper Governmental
Body all required amounts. There are no Liens for Taxes on any of the Purchased
Assets other than Permitted Encumbrances. Except as set forth in Schedule 3.6,
(a) no Tax Return relating to the Business or the Purchased Assets is currently
under audit or examination by any Governmental Body, (b) there are no suits,
actions, proceedings or investigations pending with respect to any material
Taxes relating to the Business or the Purchased Assets, (c) no extension of time
for filing any material Tax Return relating to the Business or the Purchased
Assets has been requested, (d) no statute of limitations has been waived in
respect of Taxes relating to the Business or the Purchased Assets, (e) no Tax
allocation, Tax sharing or Tax indemnity or similar agreement or arrangement, or
power of attorney with respect to any material Tax matter, is currently in force
with respect to the Purchased Assets or the Business that would, in any manner,
bind, obligate, or restrict Buyer, and (f) no written notice or inquiry from any
jurisdiction where Tax Returns are not currently filed with respect to the
Purchased Assets or the Business has been received by the Seller Parties or any
of its Affiliates to the effect that such filings are required or that the
Purchased Assets or the Business are otherwise subject to taxation by such
jurisdiction.

 

 

 
22

--------------------------------------------------------------------------------

 

 

Section 3.7.     All Assets. Except for the Excluded Assets, the Purchased
Assets (a) constitute all the assets and properties whether tangible or
intangible, whether personal, real or mixed, wherever located, that are used by
the Seller Parties and their Affiliates exclusively in the operation of the
Station, (b) with respect to the Tangible Personal Property, Real Property,
Purchased Intellectual Property, Seller FCC Authorizations and Assumed
Contracts, are sufficient to conduct the operation of the Station in the manner
in all material respects which the Station is conducted on the date hereof
(except in respect of matters of the nature covered by the Transition Services
Agreement) and (c) that are material to the day to day operations of the Station
are in such good and serviceable condition in all material respects (subject to
normal wear and tear).

 

Section 3.8.     Governmental Permits; FCC Matters.

 

(a)     The Seller Parties or their Affiliates own, hold or possess all material
registrations, licenses, permits, approvals and regulatory authorizations from a
Governmental Body that are reasonably necessary to entitle them to own or lease,
operate and use the assets of the Station that they own and to carry on and
conduct the Business substantially as conducted immediately prior to the date of
this Agreement (herein collectively called “Governmental Permits”). Schedule
3.8(a) sets forth a list of each of the Seller FCC Authorizations, held by the
Seller Parties as of the date of this Agreement. The Seller FCC Authorizations
constitute all material registrations, licenses, franchises, permits issued by
the FCC to the Seller Parties and their Affiliates in respect of the Station and
held by the Seller Parties and their Affiliates as of the date of this
Agreement.

 

(b)     Each Seller Party and its Affiliates has fulfilled and performed its
obligations under each of the Governmental Permits in all material respects.
Each of the Governmental Permits is valid, subsisting and in full force and
effect in all material respects and there has been no material revocation,
suspension, cancellation, rescission or termination thereof.

 

(c)     The Station is being operated in accordance with the Seller FCC
Authorizations and in compliance in all material respects with the
Communications Act and all other Laws applicable to the Station. Except as
disclosed in Schedule 3.8(c), there is not (i) pending, or, to the Knowledge of
the Seller Parties, threatened, any material inquiry, action or legal
proceeding, other than actions or proceedings affecting broadcast television
stations generally, by or before the FCC to revoke, suspend, cancel, rescind,
terminate, materially adversely modify or refuse to renew in the ordinary course
any Seller FCC Authorization (other than, in the case of modifications,
proceedings to amend the FCC rules of general applicability), or (ii) issued or
outstanding, by or before the FCC, any (A) order to show cause, (B) notice of
violation, (C) notice of apparent liability or (D) order of forfeiture, in each
case, against the Station, or any Seller Party or any of its Affiliates with
respect to the Station that has resulted or would reasonably be expected to
result in any action described in the foregoing clause (i) with respect to such
Seller FCC Authorizations. The Seller FCC Authorizations have been issued by the
FCC for full terms customarily issued by the FCC for each class of Station, and
the Seller FCC Authorizations are not subject to any condition except for those
conditions appearing on the face of the Seller FCC Authorizations and conditions
applicable to broadcast licenses generally or otherwise disclosed in Schedule
3.8(a). Each Seller Party and its Affiliates has (i) paid or caused to be paid
all FCC regulatory fees due and payable by it in respect of the Station, and
(ii) timely filed all material registrations and reports required to have been
filed by it with the FCC relating to the Seller FCC Authorizations, in each case
in all material respects. This Section 3.8 does not relate to Governmental
Permits for environmental, health and safety matters which are the subject
solely of Section 3.21.

 

 

 
23

--------------------------------------------------------------------------------

 

 

(d)     Except for the Mergers and any matters disclosed in Schedule 3.8(c),
there are no facts or circumstances relating to the Seller Parties that would,
under the Communications Act or any other applicable Laws, (i) disqualify the
Seller Parties as the assignor of the Seller FCC Authorizations, (ii) delay the
FCC’s processing of the FCC Applications, or (iii) cause the FCC to impose a
material condition or conditions on its granting of the FCC Consent, or give the
Seller Parties reason to believe that the FCC Applications would be challenged
or not granted due to any facts or circumstances relating to the Seller Parties
or the Station.

 

Section 3.9.     Real Property; Real Property Leases.

 

(a)     Schedule 3.9(a) contains a brief description of all real property owned
by the Seller Parties or their Affiliates as of the date of this Agreement
exclusively for use in the Business (the “Owned Real Property”). Except as
described in Schedule 3.9(a), the Seller Parties or their subsidiaries have good
and marketable fee simple title (free and clear of any Encumbrances other than
Permitted Encumbrances) to the Owned Real Property (it being understood that
until the consummation of the Mergers only LIN TV holds such title).

 

(b)     Schedule 3.9(b) sets forth a list of each material lease or similar
contract or agreement under which any Seller Party or any of its Affiliates is a
lessee of, or occupies, exclusively for use in the Business, any real property
owned by any third Person (each such lease, contract or agreement, whether or
not material, a “Real Property Lease,” and the property leased under the Real
Property Leases is referred to herein, together with the Owned Real Property, as
the “Real Property”) that is in effect as of the date of this Agreement. The
applicable Seller Party or one of its subsidiaries has a valid leasehold
interest in, sub leasehold interest in, or other occupancy right with respect
to, the leased or occupied premises under the Real Property Leases in effect as
of the date hereof.

 

(c)     Neither the whole nor any part of the Owned Real Property nor, to the
Knowledge of the Seller Parties, any property leased by any Seller Party or any
of its Affiliates under any Real Property Lease is subject to any pending or
threatened suit for condemnation or other taking by any public authority that
would reasonably be expected to impair the Buyer’s occupancy or use of the
applicable Real Property in any material respect. Each Seller Party’s and its
Affiliates’, as applicable, use and occupancy of the Real Property complies, in
all material respects, with all regulations, codes, ordinances and statutes of
all applicable Governmental Bodies.

 

 

 
24

--------------------------------------------------------------------------------

 

 

Section 3.10.     Intellectual Property.

 

(a)     Schedule 3.10(a) contains a list of all patents and patent applications,
trademark, service mark and copyright registrations and applications for
registration, and Internet domain name registrations, in each case, that are
included in the Purchased Intellectual Property. To the Knowledge of the Seller
Parties, (i) each material registration included in the Purchased Intellectual
Property is valid and enforceable and (ii) each material registration and
pending application included in the Purchased Intellectual Property is
subsisting.

 

(b)     (i) To the Knowledge of the Seller Parties, the Business is not
infringing, misappropriating or otherwise violating any Intellectual Property
owned by any third party, (ii) there is no unresolved written claim that alleges
any Purchased Intellectual Property infringes the Intellectual Property of
another Person; (iii) no litigation, arbitration or other proceeding is
currently pending as of the date hereof with respect to any material Purchased
Intellectual Property; and (iv) there is no unresolved written claim that
challenges the validity or ownership of any Purchased Intellectual Property. The
Buyer acknowledges that the representations and warranties set forth in this
Section 3.10(b) are the only representations and warranties the Seller Parties
make in this Agreement with respect to any activity that constitutes, or
otherwise with respect to, infringement, misappropriation or other violation of
Intellectual Property.

 

(c)     There are no material actions, suits or proceedings by or before any
court or any Governmental Body which are pending or, to the Knowledge of Seller
Parties, threatened regarding or disputing the ownership, registrability or
enforceability, or use by the Seller Parties or any of their Affiliates, of any
Purchased Intellectual Property, other than the review of pending patent and
trademark applications by applicable Governmental Bodies. None of the Seller
Parties or any of their Affiliates is a party to any outstanding Order that
restricts, in a manner material to the Business, the use or ownership of any
Purchased Intellectual Property.

 

Section 3.11.     Title to Assets. The Seller Parties and their subsidiaries
have good and valid title or a valid right to use all of material Tangible
Personal Property included in the Purchased Assets free and clear of all
Encumbrances, except for Permitted Encumbrances (it being understood that until
the consummation of the Mergers only LIN TV holds such title). Schedule 3.11
sets forth a list and description of each material item of Tangible Personal
Property.

 

Section 3.12.     Employees. Schedule 3.12 contains: (a) a list of all
full-time, part-time and per diem employees (and any consultants or independent
contractors, other than third party vendors, delivery services and other similar
parties) of the Seller Parties and their Affiliates as of the date of this
Agreement whose employment (or services) relates exclusively to the Business;
and (b) the current rate of annual base salary or regular wage rate provided by
the Seller Parties and their Affiliates to such Persons as of the date hereof,
along with each such Person’s prior year and projected current year bonus and/or
commissions. Since the Balance Sheet Date, except as disclosed in Schedule 3.12
or as has occurred in the ordinary course of the Business and materially
consistent as to timing and amount with past practices, no Seller Party has,
with respect to the Business: (i) increased the compensation payable or to
become payable to or for the benefit of any such Person (other than normal
annual salary increases consistent with past practice), (ii) increased the
amount payable to any such Person upon the termination of such person’s
employment (or services), or (iii) increased, augmented or improved benefits
granted to or for the benefit of any such Person under any bonus, profit
sharing, pension, retirement, deferred compensation, insurance or other direct
or indirect benefit plan or arrangement, other than as required by the terms of
the existing contracts or Employee Plans which have been made available to the
Buyer.

 

 

 
25

--------------------------------------------------------------------------------

 

 

Section 3.13.     Employee Relations.

 

(a)     None of the Seller Parties is a party to any labor agreement or
collective bargaining agreement in respect of the Station or covering any
Employee as of the date hereof and, to the Knowledge of the Seller Parties,
there has not been any organizational effort made or threatened by or on behalf
of any labor union with respect to the Employees.

 

(b)     Except as disclosed on Schedule 3.13, as of the date of this Agreement,
no unfair labor practice charge against any of the Seller Parties or any of its
Affiliates in respect of the Station is pending or, to the Knowledge of the
Seller Parties, threatened before the National Labor Relations Board, any state
labor relations board or any court or tribunal. As of the date of this
Agreement, there is no strike or other material labor dispute pending or, to the
Knowledge of the Seller Parties, threatened in respect of the Station.

 

(c)     The Seller Parties and their Affiliates are in material compliance with
all applicable Laws relating to worker classification of the Employees.

 

(d)     The Seller Parties and their Affiliates are in material compliance with
all currently applicable Laws respecting terms and conditions of employment for
the Employees. There are no material actions, suits or proceedings pending or,
to the Knowledge of the Seller Parties, threatened against any of the Seller
Parties or their Affiliates by any Employee. Each of the Seller Parties and
their Affiliates has complied in all material respects with all applicable Laws
relating to labor and employment, including laws relating to employment
discrimination, labor relations, fair employment practices, payment of wages,
overtime pay and other compensation, maximum hours of work, severance or
termination pay, leave of absence, immigration, employee classification,
recordkeeping, employee health and safety, workers’ compensation, and
affirmative action. Each Employee has been paid, or by the Closing, will have
been paid, all wages, sums and other compensation owed to them as of the
Closing, except to the extent such amounts are included in the Current
Liabilities.

 

Section 3.14.     Contracts. Except as set forth in Schedule 3.14 or any other
Schedule hereto, as of the date of this Agreement, no Seller Party is party to
or bound by:

 

(a)     any contract for the purchase, sale, license or lease of assets used or
to be used exclusively in the Business with a value in excess of $150,000;

 

(b)     any lease of a third party’s Tangible Personal Property;

 

 

 
26

--------------------------------------------------------------------------------

 

 

(c)     any programming agreement;

 

(d)     any retransmission consent agreement with any MVPDs with more than
10,000 paid subscribers with respect to the Station;

 

(e)     any contract or agreement that is a “local marketing agreement” or time
brokerage agreement, joint sales agreement, shared services agreement,
management services agreement, local news sharing agreement or similar contract
exclusively related to the Business;

 

(f)     any partnership, joint venture or other similar contract or agreement
exclusively related to the Business;

 

(g)     any affiliation agreement with a national television network for the
Station;

 

(h)     any contract or agreement for capital expenditures with respect to the
Business in excess of $10,000 for any single item and $25,000 in the aggregate;

 

(i)     any Employment Agreement with any individual Employee;

 

(j)     any Real Property Lease;

 

(k)     any representation agreement; or

 

(l)     any contract (other than any contract of the type described in clauses
(a) through (k) above) that exclusively relates to the Business that is not
terminable by a Seller Party without penalty on ninety (90) days’ notice or less
and which is reasonably expected to involve the payment by the Seller Parties
after the date hereof of more than $250,000 per annum.

 

(m)     Schedule 3.14 also indicates whether each contract or agreement listed
therein is to be deemed an “Assumed Contract”.

 

Section 3.15.     Status of Contracts. Except as set forth in Schedule 3.15,
each of the leases, contracts and other agreements listed in Schedule 3.14 and
indicated to be an “Assumed Contract” (collectively, the “Station Agreements”)
constitutes a valid and binding obligation of a Seller Party and, to the
Knowledge of the Seller Parties, the other parties thereto and is in full force
and effect (in each case, subject to bankruptcy, insolvency, reorganization or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law)). The Seller Parties and their Affiliates are not in
material breach of, or material default under, any Station Agreement and, to the
Knowledge of the Seller Parties, no other party to any Station Agreement is in
material breach of, or material default under, any Station Agreement. To the
Knowledge of the Seller Parties, no event has occurred which would result in a
material breach of, or material default under, any Station Agreement (in each
case, with or without notice or lapse of time or both). Copies of each of the
Station Agreements, together with all amendments thereto, have heretofore been
made available to the Buyer by the Seller Parties.

 

 

 
27

--------------------------------------------------------------------------------

 

 

Section 3.16.     No Violation, Litigation or Regulatory Action. Except as set
forth in Schedule 3.16 or Schedule 3.8(c):

 

(a)     Each Seller Party is in compliance with all Laws and Orders which are
applicable to the Purchased Assets, the Station or the Business, in all material
respects; and

 

(b)     Since December 31, 2013, no Seller Party has received any written notice
from a Governmental Body of a material violation of any applicable Laws relating
to the Station; and

 

(c)     Except for threatened actions, suits or proceedings in connection with
the transactions contemplated by the Mergers and for Orders relating to the
approval by Governmental Bodies of the Mergers, there are no material actions,
suits or proceedings by or before any court or any Governmental Body which are
pending or, to the Knowledge of the Seller Parties, threatened against any
Seller Party or any of their Affiliates in respect of the Purchased Assets, any
Station or the Business.

 

Section 3.17.     Insurance.   A Seller Party or one of its Affiliates currently
maintains, in respect of the Purchased Assets, the Station and the Business,
policies of fire and extended coverage and casualty, liability and other forms
of insurance in such amounts and against such risks and losses as are in the
reasonable judgment of the Seller Parties prudent for the Business. Except as
set forth in Schedule 3.17 with respect to the Business, there are no
outstanding material claims under any insurance policy or default with respect
to provisions in any such policy.

 

Section 3.18.     Employee Plans; ERISA.

 

(a)     Schedule 3.18 sets forth a list of each Employee Plan in effect as of
the date of this Agreement. A true and correct copy of each such Employee Plan
has been made available to the Buyer.

 

(b)     All Employee Plans are in compliance in form and operation in all
material respects with their terms and with the provisions of ERISA, the Code
and other applicable law and the rules and regulations promulgated thereunder to
the extent that ERISA, the Code and other applicable law and such rules and
regulations are intended to apply, except where noncompliance would not result
in a liability to Buyer.

 

(c)     As of the Closing, full payment to each Employee Plan of all
contributions or other remittances or payments (including all employer
contributions, employee salary reduction contributions, premiums and other
amounts) that are required to be made by the Seller Parties and their Affiliates
under the terms thereof and under ERISA or the Code have been made on a timely
basis, except where such failure would not result in a liability to Buyer.

 

(d)     Each Employee Plan that is subject to the minimum funding standards of
the Code or ERISA satisfies in all material respects such standards under
Sections 412 and 302 of the Code and ERISA, respectively, and no waiver of such
funding has been sought or obtained.

 

 

 
28

--------------------------------------------------------------------------------

 

 

(e)     None of the assets of any Employee Plan are subject to any lien under
ERISA Section 302(f) or Code Section 412(n) or 430(n).

 

(f)     With respect to each Employee Plan maintained or contributed to by the
Seller Parties or their Affiliates that is intended to be a plan that is
qualified under Section 401(a) of the Code, each such Employee Plan has received
a favorable determination letter, or with respect to a prototype plan, can rely
on an opinion letter from the Internal Revenue Service to the prototype plan
sponsor, regarding its qualified status, and its related trust is tax-exempt
under the Code and there are no existing facts or circumstances that could
reasonably be expected to adversely affect such Employee Benefit Plan’s
qualification under Section 401(a) and related sections of the Code or such
related trust’s tax-exempt status.

 

Section 3.19.     Environmental Protection.

 

(a)     Except as set forth in Schedule 3.19:

 

(i)     The Business is in material compliance with all Environmental Laws;

 

(ii)     Each Seller Party and its Affiliates has, in respect of the Business,
obtained all material Governmental Permits required under Environmental Law
necessary for its operation. Each Seller Party and its Affiliates is in material
compliance with all terms and conditions of such Governmental Permits;

 

(iii)     None of the Seller Parties or any of its Affiliates, with respect to
the Business, is the subject of any pending or, to the Knowledge of the Seller
Parties, threatened action, claim, complaint, investigation or notice of
noncompliance or potential responsibility or other proceedings alleging any
material failure of the Business to comply with, or material liability of the
Business under, any Environmental Law;

 

(iv)     To the Knowledge of the Seller Parties, there has been no Release of
Hazardous Materials at, under, about or from any Real Properly reasonably
expected to require any Seller Party or any of its Affiliates to conduct any
material investigation, remediation or other response action, or incur material
Losses, under Environmental Law; and

 

(v)     The Seller Parties have made available to the Buyer copies of all
environmental assessments, audits, investigations and similar environmental
reports relating to the Station or the Real Property that are in the possession
of the Seller Parties or their Affiliates.

 

(b)     The representations and warranties contained in this Section 3.19 are
the sole and exclusive representations and warranties relating to Environmental
Law or Hazardous Materials.

 

Section 3.20.     MVPD Matters. Schedule 3.20 contains, as of the date hereof,
(i) a list of each Station retransmission consent contract existing as of the
date hereof to which any Seller Party or any of its Affiliates is a party with
any distributor of video programming or MVPD that has more than ten thousand
(10,000) subscribers in the Station’s Market, and (ii) a list of the MVPDs that,
to the Knowledge of the Seller Parties, carry the Station and have more than ten
thousand (10,000) subscribers with respect to the Station outside of the
Station’s Market. The applicable Seller Party or one of its Affiliates has
entered into retransmission consent contracts with respect to each MVPD that has
more than ten thousand (10,000) subscribers in the Station's Market, and, to the
Knowledge of the Seller Parties, as of the date of this Agreement, no MVPD is
retransmitting the signal of the Station without the authorization of a Seller
Party or one of its Affiliates. Since December 31, 2013, no MVPD that has more
than ten thousand (10,000) subscribers in the Station’s Market has (i) failed to
respond to a request for carriage, (ii) to the Knowledge of Seller Parties,
sought any form of relief from carriage of the Station from the FCC or before
any Governmental Body, (iii) notified the Seller Parties or any of their
Affiliates of any signal quality issue that has not been resolved, or (iv)
notified the Seller Parties or any of their Affiliates of such MVPD’s intention
to delete the Station from carriage or change the channel position of the
Station. The Seller Parties or their Affiliates have validly and timely made
retransmission consent elections with respect to the Station for the 2012-2014
election cycle with all MVPDs in the market with more than ten thousand (10,000)
subscribers.

 

 

 
29

--------------------------------------------------------------------------------

 

 

Section 3.21.     No Finder. None of the Seller Parties, any of their Affiliates
or any party acting on any Seller Party’s or any of their Affiliates’ behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement for which the Buyer may become liable.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

As an inducement to the Seller Parties to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer represents and
warrants to the Seller Parties as follows:

 

Section 4.1.     Organization. The Buyer is organized, validly existing and in
good standing under the laws of the state of its organization. The Buyer has the
requisite organizational power and authority to own, lease and operate the
properties and assets used in connection with its business as currently being
conducted or to be acquired pursuant hereto.

 

Section 4.2.     Authority of the Buyer.

 

(a)     The Buyer has the requisite organizational power and authority to
execute and deliver this Agreement and all of the other agreements and
instruments to be executed and delivered by the Buyer pursuant hereto
(collectively, the “Buyer Ancillary Agreements”), to consummate the transactions
contemplated hereby and thereby and to comply with the terms, conditions and
provisions hereof and thereof.

 

(b)     The execution, delivery and performance of this Agreement and the Buyer
Ancillary Agreements by the Buyer have been duly authorized and approved by all
necessary organizational action on the part of the Buyer and its Affiliates and
do not require any further authorization or consent on the part of the Buyer or
any of its Affiliates. This Agreement is, and each other Buyer Ancillary
Agreement when executed and delivered by the Buyer or any of its Affiliates and
the other parties thereto will be, a legal, valid and binding agreement of the
Buyer or such Affiliates party thereto enforceable in accordance with its
respective terms, except in each case as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

 

 
30

--------------------------------------------------------------------------------

 

 

(c)     Except for the FCC Consent, the DOJ Consent and as set forth in Schedule
4.2, none of the execution, delivery and performance by the Buyer of this
Agreement, or by the Buyer or any of its Affiliates, as applicable, of the Buyer
Ancillary Agreements to which it is a party, the consummation by the Buyer or
its Affiliates, as applicable, of the transactions contemplated hereby or
thereby or compliance by the Buyer or any of its Affiliates, as applicable, with
or fulfillment by the Buyer or its Affiliates, as applicable, of the terms,
conditions and provisions hereof or thereof will:

 

(i)     conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any assets of the Buyer
under, (A) the certificate of incorporation, bylaws or other organizational
documents of the Buyer, or (B) any material indenture, note, mortgage, lease,
guaranty or material agreement, or any judgment, order, award or decree, to
which the Buyer or any of its Affiliates is a party; or

 

(ii)     require the approval, consent, authorization or act of, or the making
by the Buyer or any of its Affiliates of any declaration, notice, filing or
registration with, any third Person or any foreign, federal, state or local
court, governmental or regulatory authority or body, except for such of the
foregoing as are necessary pursuant to the HSR Act or any approval by the DOJ,
as required by the DOJ Final Judgment, if applicable.

 

Section 4.3.     Litigation. None of the Buyer or any of its Affiliates is a
party to any action, suit or proceeding pending or, to the knowledge of the
Buyer, threatened which, if adversely determined, would reasonably be expected
to restrict the ability of the Buyer to consummate promptly the transactions
contemplated by this Agreement. There is no order to which the Buyer or any of
its Affiliates is subject which would reasonably be expected to restrict the
ability of the Buyer to consummate promptly the transactions contemplated by
this Agreement.

 

Section 4.4.     No Finder. None of the Buyer or any of its Affiliates, or any
party acting on any of their behalf has paid or become obligated to pay any fee
or commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

 

 

 
31

--------------------------------------------------------------------------------

 

 

Section 4.5.     Qualifications as FCC Licensee.

 

(a)     The Buyer is legally, financially and otherwise qualified to be the
licensee of, and to acquire, own, operate and control, the Station under the
Communications Act, including the provisions relating to media ownership and
attribution, foreign ownership and control, and character qualifications. There
are no facts or circumstances relating to Buyer that would, under the
Communications Act or any other applicable Laws, (i) disqualify the Buyer as the
assignee of the Seller FCC Authorizations with respect to the Station or as the
owner and operator of the Station, (ii) delay the FCC’s processing of the FCC
Applications, or (iii) cause the FCC to impose a material condition or
conditions on its granting of the FCC Consent. Except as disclosed on Schedule
4.5(a), no waiver of or exemption from, whether temporary or permanent, any
provision of the Communications Act, or any divestiture or other disposition by
the Buyer or any of their respective Affiliates of any asset or property, is
necessary for the FCC Consent to be obtained under the Communications Act. The
Buyer has no reason to believe that the FCC Applications would be challenged or
not granted due to any facts or circumstances relating to the Buyer.

 

Section 4.6.     Financial Capacity. The Buyer has, as of the date of this
Agreement, and will have, as of the Closing Date, on hand (or access through
committed credit facilities to) adequate funds to perform all of its obligations
under this Agreement.

 

ARTICLE V

ACTION PRIOR TO THE CLOSING DATE

 

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

 

Section 5.1.     Access to the Business. Upon the written request of the Buyer,
the Seller Parties shall use commercially reasonable efforts to cause (including
by enforcing the rights of the Seller Parties under the Merger Agreement) LIN
and its Affiliates to afford to the officers, employees and authorized
representatives of the Buyer (including independent public accountants,
attorneys and consultants) reasonable access during normal business hours, and
upon reasonable prior notice, to the offices, properties, employees and business
and financial records of the Business to the extent reasonably necessary for
Buyer’s transition planning and shall furnish to the Buyer or its authorized
representatives such additional information concerning the Business as shall be
reasonably requested to the extent reasonably necessary for Buyer’s transition
planning; provided, however, that the Seller Parties, LIN or their respective
Affiliates shall not be required to violate any obligation of confidentiality or
other obligation under applicable Law to which the Seller Parties, LIN or any of
their respective Affiliates are subject in discharging their obligations
pursuant to this Section 5.1. The Buyer agrees that any such access shall be
conducted in such a manner as not to interfere unreasonably with the operations
of Business, the Seller Parties, LIN or their respective Affiliates.
Notwithstanding the foregoing, none of the Seller Parties, LIN or their
respective Affiliates shall be required to (i) take any action which would
constitute a waiver of attorney-client or other privilege or would compromise
the confidential information of the Seller Parties, LIN or their respective
Affiliates not related to the Business, (ii) supply the Buyer with any
information which, in the reasonable judgment of the Seller Parties or LIN, the
Seller Parties, LIN or any of their respective Affiliates are under a
contractual or legal obligation not to supply or (iii) permit the Buyer or any
of its Affiliates to conduct any sampling of soil, sediment, groundwater,
surface water or building material. Any information disclosed to the Buyer by
the Seller Parties or LIN or its Affiliates under this Section 5.1 shall be held
in accordance with the Confidentiality Agreement, dated as of June 12, 2014 (the
“Confidentiality Agreement”), by and among Media General, LIN and the Buyer.

 

 

 
32

--------------------------------------------------------------------------------

 

 

Section 5.2.     Notification of Certain Matters.

 

(a)     The Buyer on the one hand, and the Seller Parties, on the other hand,
shall promptly notify the other upon becoming aware of any breach of any
representation or warranty contained in this Agreement including, in the case of
the Buyer, upon any of their officers, employees or authorized representatives
becoming aware of such a breach as a result of the access to the Business
permitted by Section 5.1; provided, however, that a party’s receipt of
information or notification shall not operate as a waiver (including with
respect to any right to indemnification) or otherwise affect any representation,
warranty, covenant or agreement given or made by the other parties in this
Agreement.

 

(b)     Each party shall promptly notify the other of any action, suit or
proceeding that shall be instituted or threatened against such party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement. The Seller Parties shall promptly notify the
Buyer, and the Buyer shall promptly notify the Seller Parties, of any lawsuit,
claim, proceeding or investigation that may be threatened, brought, asserted or
commenced against the other, LIN or their respective Affiliates which would have
been listed in Schedule 3.16 or would be an exception to Section 4.3 if such
lawsuit, claim, proceeding or investigation had arisen prior to the date hereof.

 

(c)     In the event that the Seller Parties, LIN or any of their respective
Affiliates file any application with the FCC with respect to the Station after
the date of this Agreement, the Seller Parties shall notify the Buyer within
five (5) Business Days of such filing.

 

(d)     The Seller Parties shall keep Buyer reasonably informed regarding the
status of the Mergers, including obtaining necessary consents and approvals of
Governmental Bodies with respect thereto, in each case, to the extent
permissible under applicable Law.

 

(e)     The Seller Parties shall use their reasonable best efforts to remain
informed regarding the Business and to cause LIN and its Affiliates to make the
Seller Parties aware of any matter for which disclosure is required pursuant to
this Section 5.2.

 

Section 5.3.     FCC Consent; HSR Act Approval; Other Consents and Approvals.

 

(a)     As promptly as practicable after the date hereof, but in any event no
later than five (5) Business Days hereafter, the Seller Parties and the Buyer
shall file, or any of their respective Affiliates shall file (and, in the case
of the Seller Parties, shall use their reasonable best efforts to cause LIN or
its Affiliates to file), with the FCC the necessary applications requesting its
consent to the assignment of the Seller FCC Authorizations to the Buyer, as
contemplated by this Agreement (the “FCC Applications”). The Seller Parties and
the Buyer shall, or shall cause their respective Affiliates to (and, in the case
of the Seller Parties, shall use their reasonable best efforts to cause LIN or
its Affiliates to), cooperate in the preparation of such applications and will
diligently take, or cooperate in the taking of, all necessary, desirable and
proper steps, provide any additional information required by the FCC and shall
use reasonable best efforts (and, in the case of the Seller Parties, shall use
their reasonable best efforts to cause LIN or its Affiliates) to obtain promptly
the FCC Consent; provided, however, that the parties hereto acknowledge and
agree that Seller Parties, LIN or their Affiliates may take various actions
related to obtaining necessary approvals for the Mergers and to consummate the
Mergers, including amending the FCC Applications (which may affect the timing of
FCC action with respect to the FCC Applications), and such actions shall not be
deemed a violation of this obligation; provided, further, that such actions are
not materially adverse to the Buyer’s other rights under this Agreement. The
Seller Parties, on the one hand, and the Buyer, on the other hand, shall bear
the cost of FCC filing fees relating to the FCC Applications equally. The Buyer
and the Seller Parties shall (and, in the case of the Seller Parties, shall use
their reasonable best efforts to cause LIN or its Affiliates to) oppose any
petitions to deny or other objections filed with respect to the FCC Applications
to the extent such petition or objection relates to any such party. Neither
Seller Parties nor Buyer shall, and each shall cause its Affiliates not to (and,
in the case of the Seller Parties, shall use their reasonable best efforts to
cause LIN or its Affiliates not to), take any intentional action that would, or
intentionally fail to take such action the failure of which to take would,
reasonably be expected to have the effect of preventing or materially delaying
the receipt of the FCC Consent; provided, however, that the parties hereto
acknowledge and agree that the Seller Parties, LIN and their respective
Affiliates may take various actions related to obtaining necessary approvals for
the Mergers and to consummate the Mergers, including amending the FCC
Applications (which may affect the timing of FCC action with respect to the FCC
Applications), and such actions shall not be deemed a violation of this
obligation; provided, further, that such actions are not materially adverse to
the Buyer’s other rights under this Agreement. The Seller Parties and Buyer will
(and, in the case of the Seller Parties, shall use their reasonable best efforts
to cause LIN or its Affiliates to) cooperate to amend the FCC Applications as
may be necessary or required to reflect the consummation of the Mergers or to
otherwise obtain the timely grant of the FCC Consent. To the extent reasonably
necessary for the purpose of obtaining the FCC Consent in an expeditious manner,
the Buyer shall enter, or cause its Affiliates to enter, into a customary
assignment, assumption, tolling, or other similar arrangement with the FCC to
resolve any complaints with the FCC relating to the Station.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(b)     As promptly as practicable after a mutual, good faith determination of
the parties that a filing under the HSR Act is necessary, but in any event no
later than ten (10) Business Days thereafter, to the extent required by
applicable Laws, the Seller Parties and the Buyer shall (and, in the case of the
Seller Parties, shall use their reasonable best efforts to cause LIN or its
Affiliates to) file, and shall cause their respective Affiliates to file (if
necessary), with the FTC and the Antitrust Division of the DOJ any notifications
and other information required to be filed with such commission or department
under the HSR Act, or any rules and regulations promulgated thereunder, with
respect to the transactions contemplated by this Agreement, and shall request
early termination of the waiting period thereunder. Each of the Seller Parties
and the Buyer shall file, and shall cause their respective Affiliates to file,
as promptly as practicable such additional information as may be requested to be
filed by such commission or department. The Seller Parties and the Buyer shall
bear the cost of any filing fees payable under the HSR Act in connection with
the notifications and information described in this Section 5.3(b) equally;
provided, however, that the Seller Parties or the Buyer shall bear the full cost
of any additional filing as a result of having multiple ultimate parent
entities.

 

 

 
34

--------------------------------------------------------------------------------

 

 

(c)     The Seller Parties and the Buyer shall (and, in the case of the Seller
Parties, shall use their reasonable best efforts to cause LIN or its Affiliates
to), use their respective reasonable best efforts to consummate and make
effective the transactions contemplated hereby and to cause the conditions set
forth in Article VII and Article VIII to be satisfied as promptly as reasonably
practicable after the date hereof, including (i) the obtaining of all necessary
approvals under any applicable communications or broadcast Laws required in
connection with this Agreement, (ii) the obtaining of all necessary actions or
nonactions, consents and approvals from Governmental Bodies or other persons
necessary in connection with the consummation of the transactions contemplated
by this Agreement and the making of all necessary registrations and filings
(including filings with Governmental Bodies if necessary) and the taking of all
reasonable steps as may be necessary to obtain an approval from, or to avoid an
action or proceeding by, any Governmental Body or other persons necessary in
connection with the consummation of the transactions contemplated by this
Agreement; provided that the foregoing shall not require the Buyer to make any
divestiture, (iii) the defending of any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions performed or consummated by such party in
accordance with the terms of this Agreement, including seeking to have any stay
or temporary restraining order entered by any court or other Governmental Body
vacated or reversed and (iv) the execution and delivery of any additional
instruments necessary to consummate the transactions to be performed or
consummated by such party in accordance with the terms of this Agreement and to
fully carry out the purposes of this Agreement; provided, however, that the
parties hereto acknowledge and agree that Seller Parties, LIN and their
respective Affiliates may take various actions related to obtaining necessary
approvals for the Mergers and to consummate the Mergers, including amending the
FCC Applications (which may affect the matters referred to in clauses (ii),
(iii) and (iv) above), and such actions shall not be deemed a violation of this
obligation; provided, further, that such actions are not materially adverse to
the Buyer’s other rights under this Agreement. Except as provided in the
previous sentence, the Seller Parties and the Buyer agree not to, and shall
cause their Affiliates not to (and, in the case of the Seller Parties, shall use
their reasonable best efforts to cause LIN or its Affiliates not to), take any
action that would reasonably be expected to materially delay, materially impede
or prevent receipt of the Governmental Consents.

 

(d)     In furtherance of and without limiting the generality of the foregoing,
the Buyer shall, and shall cause its Affiliates to, use their respective
reasonable best efforts to (x) obtain DOJ Consent and approval of the
transactions by the DOJ or the FTC as required under the HSR Act (if necessary)
or the DOJ Final Judgment, if applicable, and (y) avoid or eliminate each and
every impediment and obtain all consents under any Antitrust, competition or
communications or broadcast Laws, including DOJ Consent, that may be required by
any U.S. federal, state or local antitrust or competition Governmental Body, or
by the FCC or similar Governmental Body, in each case with competent
jurisdiction or by the DOJ Final Judgment, if applicable, so as to enable the
parties to close the transactions contemplated by this Agreement as promptly as
practicable, including avoiding the entry of, or effecting the dissolution of or
vacating or lifting, any decree, Order or judgment, that would otherwise have
the effect of preventing or materially delaying the consummation of the
transactions contemplated by this Agreement; provided that none of the foregoing
shall obligate the Buyer to make any sale, divestiture, disposition or license
of any assets, properties, rights, services or businesses or to commit to take
actions that would limit Buyer’s or its Affiliates’ freedom of action with
respect to, or its ability to retain, one or more of the assets, properties,
businesses or services of Buyer or its Affiliates. Further, and for the
avoidance of doubt, but subject to the foregoing proviso, the Buyer shall, and
shall cause its Affiliates to, use reasonable best efforts to ensure that (x) no
requirement for any non-action, consent or approval of the FTC, the DOJ, any
authority enforcing applicable Antitrust, competition, communications or
broadcast Laws, any state attorney general or other Governmental Body, (y) no
decree, judgment, injunction, temporary restraining order or any other order in
any suit or proceeding, and (z) no other matter relating to any Antitrust or
competition Laws or any communications or broadcast Laws, would preclude
consummation of the transactions contemplated by this Agreement by the
Termination Date.

 

 

 
35

--------------------------------------------------------------------------------

 

 

(e)     In connection with any applications filed with the FCC for renewal of
the Seller FCC Authorizations (the “Renewal Applications”), if applicable, in
order to avoid disruption or delay in the processing of the FCC Applications,
the Buyer shall, and shall cause its Affiliates to, agree (i) as part of the FCC
Applications, to request that the FCC apply its policy of permitting the
assignment of FCC licenses in transactions involving multiple stations to
proceed, notwithstanding the pendency of any application for the renewal of any
such FCC license, and (ii) to make such representations and undertakings as are
necessary or appropriate to invoke such policy, including undertakings to
assume, as between the parties and the FCC, the position of the applicant before
the FCC with respect to any pending Renewal Application and to assume the
corresponding regulatory risks relating to any such Renewal Application. To the
extent reasonably necessary to obtain the grant of the FCC Consent with respect
to the Station, the Seller Parties or their respective Affiliates shall, and
shall use their reasonable best efforts to cause LIN and its Affiliates to,
enter into a tolling, assignment, escrow, or similar agreements with the FCC,
upon customary terms and conditions for such agreements, to extend the statute
of limitations for the FCC to determine or impose a forfeiture penalty against
any such Station in connection with (i) any pending complaints that the Station
aired programming that contained obscene, indecent or profane material or (ii)
any other enforcement matters against any such Station with respect to which the
FCC may permit the Seller Parties or their respective Affiliates to enter into a
tolling, assignment, escrow, or similar agreement. It is expressly understood
and acknowledged that, in connection with the Mergers, the Seller Parties or
their Affiliates may enter into agreements with the FCC or DOJ which may contain
restrictions applicable to the business of the Seller Parties after the Closing,
including commitments by the Seller Parties or their Affiliates not to enter
into sharing agreements (except the Transition Services Agreement) with the
Buyer or any of its Affiliates, and nothing in this Agreement shall restrict the
ability of the Seller Parties to take any such actions.

 

(f)     The Seller Parties shall, and shall cause their respective Affiliates to
use their reasonable best efforts (and, in the case of the Seller Parties, shall
use their reasonable best efforts to cause LIN or its Affiliates) to obtain all
consents and amendments from the parties to the Assumed Contracts which are
required by the terms thereof or this Agreement for the consummation of the
transactions contemplated by this Agreement; provided, however, that neither the
Seller Parties, the Buyer nor any of their Affiliates shall have any obligation
to offer or pay any consideration in order to obtain any such consents or
amendments, including, with respect to the Seller Parties and their Affiliates,
any obligation to amend, modify or otherwise alter the terms of any contract or
agreement with any such party that is not included in the Purchased Assets or,
insofar as any Multi-Station Contract relates to Other Seller Stations (as such
terms are defined in Section 5.6), the terms thereof relating to Other Seller
Stations; and provided, further, that the parties acknowledge and agree that
such third party consents are not conditions to Closing, except for the certain
third party consents set forth on Schedule 5.3(f) (the “Required Consents”).
Notwithstanding the foregoing, without the prior written consent of the Buyer,
with respect to any Station Agreement, the Seller Parties shall not accept and
shall not permit their Affiliates to accept (and shall use their reasonable best
efforts to cause LIN and its Affiliates not to accept) (i) any consent that, as
a condition thereto, requires the amendment, modification or other alteration of
the applicable Station Agreement or (ii) subject to Section 5.6, any amendment,
modification or other alteration of any such Station Agreement, other than, in
the case of clauses (i) and (ii) above, (A) with respect to any Station
Agreement set for on Schedule 3.14(c) (with respect to cash programming
agreements), Schedule 3.14(d) or Schedule 3.14(g), any immaterial amendment,
modification or other alteration that will not adversely impact Buyer’s rights
or obligations under such Station Agreement after the Closing or, with the
Buyer’s consent (not to be unreasonably withheld, delayed or conditioned), any
other amendment, modification or other alteration that will not have a
materially adverse impact on Buyer’s rights or obligations under such Station
Agreement after the Closing, and (B) with respect to any other Station
Agreement, any amendment, modification or other alteration that will not have a
materially adverse impact on Buyer’s rights or obligations under such Station
Agreement after the Closing.

 

 

 
36

--------------------------------------------------------------------------------

 

 

Section 5.4.     Operations of the Station Prior to the Closing Date.

 

(a)     Prior to the Closing Date, except as approved by the Buyer (which
approval shall not be unreasonably withheld, delayed or conditioned), the Seller
Parties shall (x) prior to the Merger Closing Date, use their reasonable best
efforts to cause LIN and its Affiliates to (including by enforcing the Seller
Parties’ rights under the Merger Agreement to), and (y) following the Merger
Closing Date shall, and shall cause their Affiliates to, operate and carry on
the Business in all material respects in the ordinary course of the Business
consistent with past practice, including to (i) continue to promote and conduct
advertising on behalf of the Station at levels in the ordinary course of
business consistent with past practice, (ii) keep and maintain the Purchased
Assets in good operating condition and repair (wear and tear in ordinary usage
excepted), (iii) maintain the business organization of the Station intact, (iv)
preserve the goodwill of the suppliers, contractors, licensors, employees,
customers, distributors and others having business relations with the Business,
and (v) timely make valid retransmission consent elections and not make any must
carry election (by default or otherwise) for the Station with all material
MVPDs. The parties agree to cooperate in their efforts to ensure that the list
of MVPDs receiving retransmission consent elections from the Station is
complete.

 

(b)     Notwithstanding Section 5.4(a) and subject to Section 6.3 regarding
control of the Station, except (w) as expressly contemplated by this Agreement,
(x) as set forth in Schedule 5.4(b), (y) as required by applicable Laws or by
any Governmental Body of competent jurisdiction, or (z) with the prior written
consent of the Buyer (which consent shall not be unreasonably withheld, delayed
or conditioned), the Seller Parties (I) prior to the Merger Closing Date, shall
use their reasonable best efforts to cause LIN and its Affiliates not to
(including by enforcing the Seller Parties’ rights under the Merger Agreement),
and (II) following the Merger Closing Date, shall not, and shall cause each of
their respective Affiliates not to, in respect of the Station:

 

 

 
37

--------------------------------------------------------------------------------

 

 

(i)     make any material change in the Business or the operations of the
Station, other than as set forth in the Merger Agreement;

 

(ii)      enter into any contract, agreement, lease or commitment that would be
a Station Agreement if in effect on the date hereof and that would be binding on
the Buyer after the Closing Date, or renew, terminate, waive any material right
under or amend, modify or otherwise alter in any material respect any Station
Agreement, in each case (other than with respect to any contract, agreement,
lease or commitment that is or would be a Station Agreement of the nature
described in Section 3.14(c) (with respect to cash programming agreements),
Section 3.14(d) or Section 3.14(g)), other than in the ordinary course of the
Business and consistent with past practice;

 

(iii)     other than those capital expenditures listed in Schedule 5.4(b)(ii),
make or authorize any new capital expenditures in excess of $500,000 in the
aggregate, other than in the ordinary course of Business and consistent with
past practice or emergency repairs necessary for the continued operation of the
Business following consultation with the Buyer;

 

(iv)     sell, lease (as lessor), transfer or otherwise dispose of or mortgage
or pledge, or impose or suffer to be imposed any Encumbrance on, any of the
material assets or properties relating to the Purchased Assets, other than the
sale, lease (as lessor), transfer or other disposal of property in the ordinary
course of the Business consistent with past practice or pursuant to contracts or
commitments existing as of the date hereof, and other than Permitted
Encumbrances;

 

(v)     adopt, or institute any increase in, any profit sharing, bonus,
incentive, deferred compensation, insurance, pension, retirement, medical,
hospital, disability, welfare or other Employee Plan with respect to any
Employees, except pursuant to the terms of existing agreements or arrangements
or as required by Law;

 

(vi)     hire, terminate or materially alter the terms and conditions of
employment of any Person that would be an Employee who earns base compensation
at an annual rate exceeding $150,000, except in the ordinary course of business
or pursuant to the terms of existing agreements or arrangements or to replace
any Employees who has retired or resigned or who has been terminated by Seller
Parties following a good faith determination of cause, on terms substantially
comparable to those of such replaced or resigned or terminated Employee;

 

 

 
38

--------------------------------------------------------------------------------

 

 

(vii)     (A) make or change any material Tax election with respect to the
Purchased Assets, except in the ordinary course of the Business and on a basis
consistent with past practice, (B) change the tax classifications of the
Purchased Assets, for any taxable period to the extent such change would
reasonably be expected to materially and adversely affect Buyer after the
Closing, (C) settle or compromise any material Tax liability with respect to the
Business or the Purchased Assets, (D) consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes
relating to the Business or the Purchased Assets or (E) file any material Tax
Return with respect to the Business or the Purchased Assets, to the extent any
such Tax Return would reasonably be expected to adversely impact the liability
of Buyer for Taxes for any taxable period (or portion thereof) beginning after
the Closing Date, except in the ordinary course of the Business and on a basis
consistent with past practice;

 

(viii)     fail to maintain in full force and effect in accordance with their
respective terms and conditions, any of the material Seller FCC Authorizations,
or to not take or fail to take any action that could reasonably be expected to
cause the FCC or any other Governmental Authority to institute proceedings for
the suspension, revocation or adverse modification of any of the material Seller
FCC Authorizations in any material respect;

 

(ix)     fail to maintain, in all material respects, their qualifications to
hold the Seller FCC Authorizations or fail to conduct the Business in material
compliance with the Communications Act;

 

(x)     other than in the ordinary course of the Business consistent with past
practice, enter into any new, or materially modify the terms of any existing,
Employment Agreement with any Employee;

 

(i)     terminate or cancel any insurance coverage maintained for the Station
without replacing such coverage with a comparable amount of insurance coverage,
other than in the ordinary course of the Business consistent with past practice;

 

(xi)     change the cash compensation of the Employees, other than changes made
in accordance with normal compensation practices and consistent with past
compensation practices, which in any event will not exceed five percent (5%) in
the aggregate; or

 

(xii)     agree or commit to do any of the foregoing.

 

Section 5.5.     Public Announcement. None of the Seller Parties, the Buyer or
any of their Affiliates shall (and the Seller Parties shall use their reasonable
best efforts to cause LIN and its Affiliates not to), without the approval of
the other, make any press release or other public announcement concerning the
transactions contemplated by this Agreement, except as and to the extent that
any such party shall be so obligated by Laws or by the rules, regulations or
policies of any national securities exchange or association, in which case, to
the extent reasonably practicable, the other party shall be advised and the
parties shall use commercially reasonable efforts to cause a mutually agreeable
release or announcement to be issued.

 

 

 
39

--------------------------------------------------------------------------------

 

 

Section 5.6.     Multi-Station Contracts. Schedule 5.6 contains a list as of the
date hereof of contracts and agreements which are included in the Purchased
Assets and to which one or more television stations of any of the Seller
Parties, LIN or any of their respective Affiliates (an “Other Seller Station”)
is party to, or has rights or obligations thereunder (any such contract or
agreement, a “Multi-Station Contract”). The rights and obligations under the
Multi-Station Contracts that are assigned to and assumed by Buyer (and included
in the Purchased Assets and Assumed Liabilities, as the case may be) shall
include only those rights and obligations under such Multi-Station Contracts
that are applicable to the Station. The rights of each Other Seller Station with
respect to such contract or agreement and the obligations of each Other Seller
Station to such contract or agreement shall not be assigned to and assumed by
Buyer (and shall be Excluded Assets and Excluded Liabilities, as applicable).
For purposes of determining the scope of the rights and obligations of the
Multi-Station Contracts, the rights and obligations under each Multi-Station
Contract shall be equitably allocated among (1) the Station, on the one hand,
and (2) the Other Seller Stations, on the other hand, in accordance with the
following equitable allocation principles:

 

(a)     any allocation set forth in the Multi-Station Contract shall control;

 

(b)     if there is no allocation in the Multi-Station Contract as described in
clause (a) hereof, then any reasonable allocation previously made by the Seller
Parties or their Affiliates in the ordinary course of business shall control;

 

(c)     if there is no reasonable allocation as described in clause (b) hereof,
then the quantifiable proportionate benefits and obligations to be received and
performed, as the case may be, by the Seller Parties and Buyer and their
respective Affiliates after the Effective Time (to be determined by mutual good
faith agreement of the Seller Parties and Buyer) shall control; and

 

(d)     if there are no quantifiable proportionate benefits and obligations as
described in clause (c) hereof, then reasonable accommodation (to be determined
by mutual good faith agreement of the Seller Parties and Buyer) shall control.

 

Subject to any applicable third-party consents, such allocation and assignment
with respect to any Multi-Station Contract shall be effectuated, at the election
of the Seller Parties (in consultation with the Buyer), by termination of such
Multi-Station Contract in its entirety with respect to the Station and the
execution of new contracts with respect to the Station or by an assignment to
and assumption by Buyer of the related rights and obligations under such
Multi-Station Contract. The parties shall use commercially reasonable efforts to
obtain any such new contracts or assignments to, and assumptions by, Buyer in
accordance with this Section 5.6; provided, that, completion of documentation of
any such allocation under this Section 5.6 is not a condition to Closing.

 

 

 
40

--------------------------------------------------------------------------------

 

 

Section 5.7.     Interim Reports.

 

(a)     Within forty-five (45) days after the end of each calendar month,
beginning with July 2014, through the Closing, the Seller Parties shall (or
shall use their reasonable best efforts to cause LIN to) provide to Buyer the
unaudited balance sheet of the Business as of the end of such month and the
related unaudited statement of income for such month ended.

 

(b)     The Seller Parties shall (or shall use their reasonable best efforts to
cause LIN to) (i) prepare monthly and quarterly sales pacing reports in the form
and at the time consistent with past practice and provide to Buyer copies of
such reports within three (3) Business Days thereafter, and (ii) provide the
Buyer quarterly and annual third party market revenue reports within ten (10)
Business Days of receipt by the Seller Parties, LIN or their respective
Affiliates.

 

Section 5.8.     Additional Seller Party. Prior to the Closing, and in any event
within three (3) Business Days following the consummation of the Mergers, the
Seller Parties shall assign all of their rights, title and interest in and to,
and delegate all of their obligations under, this Agreement to LIN TV, and New
Media General shall cause LIN TV to accept such assignment and delegation,
assume all of the Seller Parties’ obligations hereunder and agree to pay,
perform and discharge, as and when due, all of the Seller Parties’ obligations
hereunder as if it is one of the original Seller Parties hereto (upon which LIN
TV shall be deemed a “Seller Party” for all purposes of this Agreement),
provided however that this assignment and delegation shall not relieve the other
Seller Parties of any of their obligations or liabilities hereunder.

 

Section 5.9.     Tower Lease. Within thirty (30) days after the date of this
Agreement, the Seller Parties shall use their reasonable best efforts to cause
LIN to enter into an amendment to the Tower Lease Agreement dated as of August
7, 2014 between LIN TV (d/b/a WALA-TV) and LIN TV (d/b/a WFNA-TV) (the “Tower
Lease”), in form and substance reasonably satisfactory to the Buyer, including
that: (a) the amendment would become effective as of the Closing; (b) the
initial term of the Tower Lease will expire on the second (2nd) anniversary of
the Closing Date; (c) during such initial term, (i) no rent will be payable,
(ii) LIN TV, as lessee, may terminate the Tower Lease upon thirty (30) days
prior written notice, (iii) the Buyer, as lessor, will be responsible for tower
maintenance costs and (iv) LIN TV, as lessee, will be responsible for electrical
costs and its allocable portion of tower, transmitter and antenna tax and other
costs; and (d) prior to the end of such initial term, at LIN TV’s request, the
Buyer and LIN TV will use their commercially reasonable and good faith efforts
to extend the Tower Lease on customary, arm’s-length terms and conditions for a
lease of the nature of the Tower Lease, including (i) with respect to rent and
(ii) that LIN TV will be responsible for its allocable portion of tower
(including maintenance), transmitter and antenna tax and other costs; provided
that, at the end of such initial term, the Tower Lease shall be automatically
extended for a period of at least three (3) years and the rent during such
additional three (3) year term shall be $10,000 per month.

 

 

 
41

--------------------------------------------------------------------------------

 

 

ARTICLE VI

ADDITIONAL AGREEMENTS

 

Section 6.1.     Taxes.

 

(a)     The Seller Parties shall prepare and timely file all Tax Returns with
respect to the Business and the Purchased Assets for taxable periods ending on
or prior to the Closing Date, and shall pay all Taxes reflected on such Tax
Returns. The Buyer shall prepare and timely file all Tax Returns with respect to
the Business and the Purchased Assets for taxable periods beginning after the
Closing Date, and for all periods beginning on or before and ending after the
Closing Date (each such period, a “Straddle Period”) and shall pay all Taxes
reflected on such Tax Returns. Notwithstanding this Section 6.1(a), liability
for all real property taxes, personal property taxes and similar ad valorem
obligations levied with respect to the Business or any of the Purchased Assets
for any Straddle Period shall be apportioned between the Seller Parties, on the
one hand, and the Buyer, on the other hand, based on the number of days of such
Tax period up to and including the Closing Date and the number of days of such
Tax period after the Closing Date, and the Seller Parties shall be liable for
the proportionate amount of such Taxes that is attributable to the portion of
the Tax period up to and including the Closing Date, and the Buyer shall be
liable for the proportionate amount of such Taxes that is attributable to the
portion of the Tax period beginning after the Closing Date.

 

(b)     Any Transfer Taxes shall be borne fifty percent (50%) by the Buyer and
fifty percent (50%) by the Seller Parties. The Seller Parties and the Buyer
shall reasonably cooperate in the preparation, execution and filing of all Tax
Returns, questionnaires, applications or other documents regarding any such
Transfer Taxes.

 

(c)     The Seller Parties or the Buyer, as the case may be, shall provide
reimbursement for any Tax paid by the other party all or a portion of which is
the responsibility of the Seller Parties or the Buyer, as the case may be, in
accordance with the terms of this Section 6.1. Within a reasonable time prior to
the payment of any such Tax, the party paying such Tax shall give notice to the
other party of the Tax payable and the portion which is the liability of each
party, although failure to do so will not relieve the other party from its
liability hereunder. The Buyer shall promptly notify the Seller Parties in
writing upon receipt by the Buyer or any of its Affiliates of notice of any
pending or threatened Tax audits, examinations or assessments which may affect
the Tax liabilities for which the Seller Parties would be liable pursuant to
this Section 6.1. The Seller Parties shall have the sole right to control any
Tax audit or administrative or court proceeding relating solely to taxable
periods ending on or before the Closing Date, and to employ counsel of their
choice at their expense, provided however, that Buyer shall have the sole right
to control any Tax audit or administrative or court proceeding relating to any
Straddle Period, and further provided, that the Seller Parties shall be entitled
to, at the sole expense of the Seller Parties, participate in any Tax audit or
administrative or court proceeding relating in whole or in part to Taxes
attributable to the portion of such Straddle Period ending on the Closing Date.
The Buyer may not, and shall cause its Affiliates not to, settle any Tax claim
for any taxable period ending on or prior to the Closing Date (or for the
portion of any Straddle Period ending on the Closing Date) without the prior
written consent of the Seller Parties, which consent may not be unreasonably
withheld, conditioned or delayed.

 

 

 
42

--------------------------------------------------------------------------------

 

 

(d)     Each of the Seller Parties and the Buyer shall have the right to assign
its respective rights under this Agreement (but without release of its
respective obligations herein and without release of the other party’s
obligations herein) to a third party who may act as a “qualified intermediary”
or an “exchange accommodation titleholder” with respect to this Agreement in
accordance with the provisions of Section 1031 of the Code, the Treasury
Regulations promulgated thereunder, and any corresponding state or local income
Tax Laws (such assignment and related transactions, a “Like-Kind Exchange”). If
either party elects to engage in a Like-Kind Exchange, the party so electing
(the “Electing Party”) shall notify the other party of its election in writing
no later than five (5) Business Days prior to the Closing. The Electing Party
shall bear its own expenses in connection with any such election to engage in a
Like-Kind Exchange. Each of the Seller Parties and the Buyer, as the case may
be, shall cooperate fully with the Electing Party, and take any action
reasonably requested by the Electing Party, in connection with enabling the
transactions to qualify in whole or in part as a Like-Kind Exchange; provided,
however, that such actions do not impose any liabilities, including any
unreimbursed monetary obligations or costs, on the Seller Parties or the Buyer,
as the case may be, and that the Electing Party shall promptly reimburse the
other party for any costs reasonably incurred in connection with such election,
including as the result of any subsequent review of such election by any
Governmental Body or any attendant tax consequences.

 

Section 6.2.     Employees; Employee Benefit Plans.

 

(a)     Employment. As of or before the Closing, the Buyer shall offer
employment to each Employee who (i) is not then on authorized leave of absence,
sick leave, short or long term disability leave, military leave or layoff with
recall rights (“Active Employees”); or (ii) is then on authorized leave of
absence, sick leave, short or long term disability leave, military leave or
layoff with recall rights and who is expected to return to active employment
immediately following such absence and within six (6) months of the Closing
Date, or such later date as required under applicable Laws (“Inactive
Employees”). For the purposes hereof, all Active Employees, or Inactive
Employees who accept an offer of employment from the Buyer and commence
employment on the applicable Employment Commencement Date are hereinafter
referred to collectively as the “Transferred Employees,” and the “Employment
Commencement Date” as referred to herein shall mean (x) as to those Transferred
Employees who are Active Employees, the Closing Date, and (y) those Transferred
Employees who are Inactive Employees, the date on which the Transferred Employee
begins employment with the Buyer. The Buyer shall employ at-will those
Transferred Employees who do not have employment agreements with any of the
Seller Parties initially at a monetary compensation (consisting of base salary,
and, as applicable, commission rate and normal bonus opportunity) substantially
the same as those provided by the applicable Seller Party immediately prior to
the Employment Commencement Date. The initial terms and conditions of employment
for those Transferred Employees who have Employment Agreements with the Seller
Parties shall be as set forth in such Employment Agreements, which shall, to the
extent permitted under the applicable agreements, be assigned to Buyer and
assumed by Buyer. The Seller Parties and their Affiliates shall, and shall use
their reasonable best efforts to cause LIN and its Affiliates to, provide Buyer
with such information relating to each Transferred Employee as Buyer may
reasonably request in connection with its employment of such persons. The
preceding sentences shall not limit the Buyer’s right to modify the monetary
compensation of any Transferred Employee at any time after the Employment
Commencement Date. The Buyer agrees that it or one of its Affiliates shall, for
at least one (1) year after the Closing Date, provide each Transferred Employee
who remains employed with the Buyer or any of its Affiliates with employee
benefits that are no less favorable, in the aggregate, in material respects to
the employee benefits provided to similarly situated employees of the Buyer and
its Affiliates. The Buyer agrees that it and its Affiliates shall provide
severance benefits to the Transferred Employees on terms that are at least as
favorable as those provided to similarly situated employees of the Buyer and its
Affiliates.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     Service Credit. From and after the Closing Date, for purposes of
determining eligibility to participate, vesting and benefit accrual (other than
benefit accrual under a defined benefit pension plan) under any plan maintained
by the Buyer or its Affiliates in which Transferred Employees are eligible to
participate, the Buyer shall, and shall cause its Affiliates to, recognize or
cause to be recognized each Transferred Employee’s service with the Seller
Parties or any of their Affiliates, and with any predecessor employer, to the
same extent recognized by the Seller Parties, as service with the Buyer or any
of its Affiliates to the same extent such service was recognized immediately
prior to the Effective Time under a comparable benefit plan in which such
Transferred Employee was eligible to participate immediately prior to the
Closing, except that such service need not be recognized to the extent such
recognition would result in the duplication of benefits for the same period of
service.

 

(c)     401(k) Plan. The Buyer shall cause a tax-qualified defined contribution
plan established or designated by the Buyer or any of its Affiliates (“Buyer’s
401(k) Plan”) to accept rollover contributions from the Transferred Employees of
any account balances distributed to them by the existing tax-qualified defined
contribution plan established or designated by the Seller Parties or any of
their Affiliates (“Seller’s 401(k) Plan”); provided, however, that the Buyer
shall not be required to amend or otherwise cause or permit the Buyer’s 401(k)
Plan to accept rollovers of Roth 401(k) accounts or outstanding loans in respect
of 401(k) accounts. The distribution and rollover described herein shall comply
with applicable Laws, and the Buyer and the Seller Parties shall, and shall
cause their respective Affiliates to, make all filings and take any actions
required of each such Person by applicable Laws in connection therewith. The
Buyer shall cause Buyer’s 401(k) Plan to credit Transferred Employees with
service credit for eligibility and vesting purposes for service recognized for
the equivalent purposes under Seller’s 401(k) Plan.

 

(d)     Welfare Plans. The Seller Parties shall retain responsibility for and
continue to pay all medical, life insurance, disability and other welfare plan
expenses and benefits for each Transferred Employee with respect to claims
incurred under the terms of the Employee Plans by such Employees or their
covered dependents prior to the Employment Commencement Date. Expenses and
benefits with respect to claims incurred by Transferred Employees or their
covered dependents on or after the Employment Commencement Date under the
Buyer’s health and welfare benefit plans shall be the responsibility of the
Buyer and its Affiliates. With respect to any welfare benefit plans maintained
by the Buyer or any of its Affiliates for the benefit of Transferred Employees
on and after the Employment Commencement Date, to the extent permitted by Laws,
the Buyer shall use commercially reasonable efforts to or shall cause its
Affiliates to use commercially reasonable efforts to (a) cause there to be
waived any eligibility requirements or pre-existing condition limitations to the
same extent waived generally by the Buyer and its Affiliates with respect to
their employees and (b) give effect, in determining any deductible and maximum
out-of-pocket limitations, amounts paid by such Transferred Employees with
respect to similar plans maintained by the Seller Parties or their Affiliates.

 

 

 
44

--------------------------------------------------------------------------------

 

 

(e)     Vacation. The Buyer shall assume as of Closing all liabilities for
unpaid, accrued vacation of each Transferred Employee as of the Employment
Commencement Date, giving service credit under the vacation policy of the Buyer
for service with the Seller Parties, and shall permit Transferred Employees to
use their vacation entitlement accrued as of Closing in accordance with the
policy of the Seller Parties as of Closing for carrying over unused vacation, in
each case, to the extent a corresponding amount (including related
employer-level payroll taxes) is included in Current Liabilities.
Notwithstanding any provision in this Agreement to the contrary, no Transferred
Employee shall be entitled to receive duplicate credit for the same period of
service.

 

(f)     Sick Leave. The Buyer shall grant credit to Transferred Employees for
all unused sick leave accrued by Transferred Employees on the basis of their
service during the current calendar year as employees of the Seller Parties and
their Affiliates, in each case, to the extent a corresponding amount (including
related employer-level payroll taxes) is included in Current Liabilities.

 

(g)     Flexible Spending Accounts. Effective as of Closing, the Buyer shall
establish flexible spending accounts for medical and dependent care expenses for
Transferred Employees covered by that type of account as of immediately prior to
the Closing. The Buyer shall credit such accounts with the amount (positive or
negative) credited as of the Closing Date under comparable accounts maintained
under Employee Plans for such employees. The existing flexible spending account
elections for such employees as of the Closing Date shall apply under the
Buyer’s post-Closing flexible spending account plan year in which the Closing
Date occurs. As soon as practicable after the Closing Date, (i) for each covered
employee, the Seller Parties shall pay to the Buyer in cash the amount, if any,
by which the contributions made by the covered employee to the Seller Parties’
flexible spending accounts exceed the benefits provided to such employee as of
the Closing Date, or (ii) for each covered employee, the Buyer shall pay to the
Seller Parties in cash the amount, if any, by which the benefits provided to
such employee under the Seller Parties’ flexible spending accounts exceed the
contributions made by such covered employee as of the Closing Date.

 

(h)     Payroll Matters.

 

(i)     The Seller Parties and the Buyer shall follow the “standard procedures”
for preparing and filing Internal Revenue Service Forms W-2 (Wage and Tax
Statements), as described in Revenue Procedure 2004-53 for Transferred
Employees. Under this procedure, (i) the Seller Parties shall provide all
required Forms W-2 to (x) all Transferred Employees reflecting wages paid and
taxes withheld by the Seller Parties prior to the Employment Commencement Date,
and (y) all other employees and former employees of the Seller Parties who are
not Transferred Employees reflecting all wages paid and taxes withheld by the
Seller Parties, and (ii) the Buyer (or one of its Affiliates) shall provide all
required Forms W-2 to all Transferred Employees reflecting all wages paid and
taxes withheld by the Buyer (or one of its Affiliates) on and after the
Employment Commencement Date.

 

 

 
45

--------------------------------------------------------------------------------

 

 

(ii)     The Seller Parties and the Buyer shall adopt the “alternative
procedure” of Revenue Procedure 2004-53 for purposes of filing Internal Revenue
Service Forms W-4 (Employee’s Withholding Allowance Certificate) and W-5 (Earned
Income Credit Advance Payment Certificate). Under this procedure, the Seller
Parties shall provide to the Buyer all Internal Revenue Service Forms W-4 and
W-5 on file with respect to each Transferred Employee and any written notices
received from the Internal Revenue Service under Reg. § 31.3402(f)(2)-1(g)(5) of
the Code, and the Buyer will honor these forms until such time, if any, that
such Transferred Employee submits a revised form.

 

(iii)     With respect to garnishments, tax levies, child support orders, and
wage assignments in effect with the Seller Parties on the Employment
Commencement Date for Transferred Employees and with respect to which the Seller
Parties have notified the Buyer in writing, the Buyer shall, and shall cause its
Affiliates to, honor such payroll deduction authorizations with respect to
Transferred Employees and shall, or shall cause its Affiliates to, continue to
make payroll deductions and payments to the authorized payee, as specified by a
court or order which was filed with the Seller Parties on or before the
Employment Commencement Date, to the extent such payroll deductions and payments
are in compliance with applicable Laws, and the Seller Parties will continue to
make such payroll deductions and payments to authorized payees as required by
Laws with respect to all other employees of the Business who are not Transferred
Employees. The Seller Parties shall, as soon as practicable after the Employment
Commencement Date, provide the Buyer with such information in the possession of
the Seller Parties as may be reasonably requested by the Buyer and necessary for
the Buyer or its Affiliates to make the payroll deductions and payments to the
authorized payee as required by this Section 6.2(i).

 

(i)     WARN Act. The Seller Parties and their Affiliates shall, or shall use
their reasonable best efforts to cause LIN and its Affiliates to, provide all
notices necessary to comply with the Worker Adjustment and Retraining Act of
1988, as amended, or any similar state or local Laws (collectively, the “WARN
Act”) in connection with the transactions contemplated by this Agreement or
otherwise with respect to the period prior to the Closing Date. Buyer otherwise
shall be responsible for liabilities and obligations under the WARN Act with
respect to a layoff or plant closing that occurs after the Closing Date and
which results from the acts or omissions of Buyer or its Affiliates in
connection with their employment of the Transferred Employees.

 

(j)     Without limiting the generality of Section 11.6, nothing in this Section
6.2, express or implied, is intended to confer on any Person (including any
Transferred Employees and any current or former employees of the Seller Parties
or any of their Affiliates) other than the parties hereto and their respective
successors and assigns, any rights, benefits, remedies, obligations or
liabilities under or by reason of this Section 6.2. Accordingly, notwithstanding
anything to the contrary in this Section 6.2, the parties expressly acknowledge
and agree that this Agreement is not intended to create a contract between the
Buyer, the Seller Parties or any of their respective Affiliates, on the one
hand, and any employee of the Seller Parties on the other hand, and no employee
of the Seller Parties or any of their Affiliates may rely on this Agreement as
the basis for any breach of contract claim against the Buyer, the Seller Parties
or any of their respective Affiliates.

 

 

 
46

--------------------------------------------------------------------------------

 

 

Section 6.3.     Control of Operations Prior to Closing Date. Notwithstanding
anything contained herein to the contrary, the sale of the Purchased Assets
contemplated hereby shall not be consummated prior to the grant by the FCC of
the FCC Consent. The Seller Parties and the Buyer acknowledge and agree that at
all times commencing on the date hereof and ending on the Closing Date, (x)
nothing in this Agreement, including Section 5.4, shall be construed to give the
Buyer any right to, control, direct or otherwise supervise, or attempt to
control, direct or otherwise supervise, any of the management or operations of
any Station and (y) the Seller Parties and/or LIN shall have complete control
and supervision of the programming, operations, policies and all other matters
relating to the Station.

 

Section 6.4.     Bulk Transfer Laws. The Buyer hereby waives compliance by the
Seller Parties, LIN or their respective Affiliates with the provisions of any
so-called bulk sales or bulk transfer law of any jurisdiction in connection with
the sale of the Purchased Assets to the Buyer hereunder.

 

Section 6.5.     Use of Names. The Seller Parties and LIN are not conveying
ownership rights or granting the Buyer a license to use any of the Retained
Names and Marks and, after the Closing, the Buyer shall not and shall not permit
any of its Affiliates to use in any manner the Retained Names and Marks (except
for a reasonable transition period not to exceed 45 days after the Closing,
during which the Buyer will cause the Business to cease using any such Retained
Names and Marks as promptly as reasonably practicable). In the event the Buyer
violates any of its obligations under this Section 6.5, the Seller Parties may
proceed against the Buyer in law or in equity for such damages or other relief
as a court may deem appropriate. The Buyer acknowledges that a violation of this
Section 6.5 may cause the Seller Parties irreparable harm, which may not be
adequately compensated for by money damages. The Buyer therefore agrees that in
the event of any actual or threatened violation of this Section 6.5, any of such
parties shall be entitled, in addition to other remedies that they may have, to
a temporary restraining order and to preliminary and final injunctive relief
against the Buyer or any such Affiliate of the Buyer to prevent any violations
of this Section 6.5, without the necessity of posting a bond.

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER PARTIES

 

The obligations of the Seller Parties under this Agreement to consummate the
sale of the Purchased Assets contemplated hereby shall be subject to the
satisfaction, fulfillment or, where legally possible, waiver, on or prior to the
Closing Date, of the following conditions:

 

Section 7.1.     No Breach of Covenants and Warranties. (a) The Buyer shall have
performed and complied in all material respects with its covenants and
agreements contained herein required to be performed or complied with by it as
of or prior to the Closing; (b) each of the Buyer’s Fundamental Representations
shall be true and correct in all material respects on the date hereof and on the
Closing Date as though made on the Closing Date (except to the extent that they
expressly speak as of a specific date or time, in which case they need only have
been true and correct as of such specified date or time); and (c) each of the
other representations and warranties of the Buyer contained in this Agreement
shall be true and correct on the date hereof and on the Closing Date as though
made on the Closing Date (except to the extent that they expressly speak as of a
specific date or time, in which case they need only have been true and correct
as of such specified date or time), except, in the case of this clause (c),
where the failure of such representations and warranties to be true and correct
(without giving effect to any qualifiers or exceptions relating to “materiality”
set forth in such representations and warranties), individually or in the
aggregate, has not had and would not be reasonably likely to have a material
adverse effect on the ability of the Buyer to perform its obligations under this
Agreement. In addition, the Buyer shall have delivered to the Seller Parties a
certificate, dated as of the Closing Date, signed by an executive officer of the
Buyer and certifying as to the satisfaction of the conditions specified in this
Section 7.1.

 

 

 
47

--------------------------------------------------------------------------------

 

 

Section 7.2.     No Restraint. There shall not be in effect any preliminary or
permanent injunction or other order, decree or ruling by a court of competent
jurisdiction or other Governmental Body that restrains, enjoins or otherwise
prohibits the consummation of the sale of the Purchased Assets contemplated
hereby.

 

Section 7.3.     Certain Governmental Approvals.

 

(a)     The FCC Consent shall have been granted and shall be effective;

 

(b)     Any waiting period (and any extension thereof) applicable to
consummation of the transactions contemplated by this Agreement under the HSR
Act shall have expired or shall have been terminated, if necessary; and

 

(c)     Prior written approval by the DOJ of the terms of the transactions
contemplated by this Agreement as prescribed in the DOJ Final Judgment and DOJ
Consent shall have been obtained, if applicable.

 

Section 7.4.     Mergers. The Mergers shall have been consummated.

 

Section 7.5.     Deliveries. The Buyer shall have made, or stands ready at the
Closing to make, the deliveries contemplated by Section 2.8(b) to the Seller
Parties.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER

 

The obligations of the Buyer under this Agreement to consummate the sale of the
Purchased Assets contemplated hereby shall be subject to the satisfaction,
fulfillment or, where legally possible, waiver on or prior to the Closing Date,
of the following conditions:

 

 

 
48

--------------------------------------------------------------------------------

 

 

Section 8.1.     No Breach of Covenants and Warranties. (a) The Seller Parties
shall have performed and complied with in all material respects their respective
covenants and agreements contained herein required to be performed or complied
with by them as of or prior to the Closing; (b) each of the Seller Parties’
Fundamental Representations (other than Section 3.11 and the second sentence of
Section 3.9(a)) shall be true and correct in all material respects on the date
hereof and on the Closing Date as though made on the Closing Date (except to the
extent that they expressly speak as of a specific date or time, in which case
they need only have been true and correct as of such specified date or time);
and (c) each of the other representations and warranties of the Seller Parties
contained in this Agreement, including Section 3.11 and the second sentence of
Section 3.9(a), shall be true and correct on the date hereof and on the Closing
Date as though made on the Closing Date (except to the extent that they
expressly speak as of a specific date or time, in which case they need only have
been true and correct as of such specified date or time), except, in the case of
this clause (c), where the failure of such representations and warranties to be
true and correct (without giving effect to any qualifiers or exceptions relating
to “materiality” or “Material Adverse Effect” set forth in such representations
and warranties), would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect. In addition, the Seller Parties shall
have delivered to the Buyer a certificate, dated as of the Closing Date, signed
by an executive officer of the Seller Parties and certifying as to the
satisfaction of the conditions specified in this Section 8.1.

 

Section 8.2.     No Restraint. There shall not be in effect any preliminary or
permanent injunction or other order, decree or ruling by a court of competent
jurisdiction or other Governmental Body that restrains, enjoins or otherwise
prohibits the consummation of the sale of the Purchased Assets contemplated
hereby.

 

Section 8.3.     Certain Governmental Approvals.

 

(a)     The FCC Consent shall have been granted and shall be effective;

 

(b)     Any waiting period (and any extension thereof) applicable to
consummation of the transactions contemplated by this Agreement under the HSR
Act shall have expired or shall have been terminated, if necessary; and

 

(c)     Prior written approval by the DOJ of the terms of the transactions
contemplated by this Agreement as prescribed in the DOJ Final Judgment and DOJ
Consent shall have been obtained, if applicable.

 

Section 8.4.     Mergers. The Mergers shall have been consummated.

 

Section 8.5.     Closing Deliveries. The Seller Parties shall have made, or
stand ready at the Closing to make, the deliveries contemplated by Section
2.8(a) to the Buyer.

 

Section 8.6.     Consents. The Required Consents shall have been obtained and
delivered to the Buyer.

 

Section 8.7.     Conduct of LIN and its Affiliates. From and after the date of
this Agreement, LIN and its Affiliates shall have (i) operated and carried on
the Business in all material respects in the ordinary course of the Business in
accordance with Section 5.4(a), and (ii) complied in all material respects with
the restrictions set forth in Section 5.4(b), subject to the exceptions set
forth in clauses (w) – (z) of the introductory sentence of Section 5.4(b).

 

 

 
49

--------------------------------------------------------------------------------

 

 

ARTICLE IX

INDEMNIFICATION

 

Section 9.1.     Indemnification by the Seller Parties. From and after the
Closing and subject to Section 11.1, the Seller Parties agree jointly and
severally to indemnify and hold harmless each Buyer Group Member from and
against, and to reimburse each Buyer Group Member with respect to, any and all
Losses and Expenses imposed upon, or incurred or suffered by, such Buyer Group
Member as a result of or arising out of:

 

 

(i)     any breach by any of the Seller Parties of, or any other failure of any
of the Seller Parties to perform, any of their covenants, agreements or
obligations pursuant to this Agreement;

 

(ii)     any inaccuracy of any representation or warranty of any of the Seller
Parties contained in this Agreement or any certificate delivered by or on behalf
of the Seller Parties pursuant hereto (in each case, for all purposes of this
Article IX, disregarding any “material,” “Material Adverse Effect” or similar
qualifiers therein, it being agreed that, except for Schedules 3.5, 3.6, 3.8(c),
3.15, 3.16, 3.17 and 3.19, the completeness of schedules referred to in any
representation or warranty shall not be determined by disregarding such terms);

 

(iii)     the Excluded Liabilities, the Excluded Assets and, except for claims
in respect of which the Buyer is obligated to indemnify the Seller Group Members
pursuant to Section 9.2, the Seller Parties’, LIN’s and their respective
Affiliates’ operation of the Business and/or the ownership and/or use of the
Purchased Assets prior to the Closing Date; or

 

(iv)     the failure of LIN or any of its Affiliates to have (i) operated and
carried on the Business in all material respects in the ordinary course of the
Business in accordance with Section 5.4(a), and (ii) complied with the
restrictions set forth in Section 5.4(b), subject to the exceptions set forth in
clauses (w) – (z) of the introductory sentence of Section 5.4(b);

 

provided, however, that, except with respect to their Fundamental
Representations (other than Section 3.11 and the second sentence of Section
3.9(a)) and the representations and warranties set forth in Section 3.6, the
Seller Parties shall not be required to indemnify and hold harmless pursuant to
clause (ii) of this Section 9.1 with respect to Losses and Expenses imposed
upon, or incurred or suffered by, the Buyer Group Members until, and then only
to the extent that, the aggregate amount of all such Losses and Expenses exceed
one percent (1%) of the Purchase Price (the “Deductible”); and, provided,
further, that the aggregate amount of Losses and Expenses that the Seller
Parties shall be required to indemnify and hold harmless pursuant to clause (ii)
of this Section 9.1 (except with respect to their Fundamental Representations
and the representations and warranties set forth in Section 3.6) shall not
exceed the Cap; and provided further, that the aggregate amount of Losses and
Expenses that the Seller Parties shall be required to indemnify and hold
harmless pursuant to clause (ii) of this Section 9.1 with respect to the
representations and warranties set forth in Section 3.11 and the second sentence
of Section 3.9(a) shall not exceed the Purchase Price. For purposes of this
Agreement, the “Cap” means (a) from the Closing until the 6-month anniversary of
the Closing Date, an amount equal to ten percent (10%) of the Purchase Price
(the “Initial Cap”), and (b) on and from the 6-month anniversary of the Closing
Date, the lesser of (x) the Initial Cap and (y) an amount equal to (I) 50% of
the Initial Cap, plus (II) the amount of any claims by the Buyer Group Members
for indemnification under this Agreement for which a Claim Notice has been given
to the Seller Parties prior to the six-month anniversary of the Closing Date (it
being understood that any claims for indemnification paid prior to the
determination of the Cap from and after the six-month anniversary of the Closing
shall be counted against the Cap in calculating amounts available to satisfy
other claims for indemnification). Without limiting the generality of the
foregoing, any indemnification claim made by any of the Buyer Group Members
pursuant to clause (ii) of this Section 9.1 with respect to a representation or
warranty other than a Fundamental Representation (other than Section 3.11 and
the second sentence of Section 3.9(a)) or a representation or warranty set forth
in Section 3.6 and involving any claim for less than $50,000 shall not be
entitled to indemnification under this Section 9.1 and shall not be counted
toward satisfaction of the Deductible.

 

 

 
50

--------------------------------------------------------------------------------

 

 

Section 9.2.     Indemnification by the Buyer. From and after the Closing and
subject to Section 11.1, the Buyer agrees to indemnify and hold harmless each
Seller Group Member from and against, and to reimburse each Seller Group Member
with respect to, any and all Losses and Expense imposed upon, or incurred or
suffered by, such Seller Group Member as a result of or arising out of:

 

(i)     any breach by the Buyer of, or any other failure of the Buyer to
perform, any of its covenants, agreements or obligations in this Agreement;

 

(ii)     any inaccuracy of any representation or warranty of the Buyer contained
or in this Agreement or any certificate delivered by or on behalf of the Buyer
pursuant hereto (in each case, for all purposes of this Article IX, disregarding
any “material” or similar qualifiers therein); or

 

(iii)     the Assumed Liabilities and, except for claims in respect of which the
Seller Parties are obligated to indemnify the Buyer Group Members pursuant to
Section 9.1, the Buyer’s (or any successor’s or assignee’s) operation of the
Business and/or the ownership and/or use of the Purchased Assets after the
Closing Date;

 

provided, however, that, except with respect to its Fundamental Representations,
the Buyer shall not be required to indemnify and hold harmless pursuant to
clause (ii) of this Section 9.2 with respect to Losses and Expenses imposed
upon, or incurred or suffered by, Seller Group Members until, and then only to
the extent that, the aggregate amount of all such Losses and Expenses exceed the
Deductible; and, provided, further, that the aggregate amount of Losses and
Expenses that the Buyer shall be required to indemnify and hold harmless
pursuant to clause (ii) of this Section 9.2 (except with respect to its
Fundamental Representations) shall not exceed the Cap. Without limiting the
generality of the foregoing, any indemnification claim made by any of the Seller
Group Members pursuant to clause (ii) of this Section 9.2 with respect to a
representation or warranty other than a Fundamental Representation and involving
any claim for less than $50,000 shall not be entitled to indemnification under
this Section 9.2 and shall not be counted toward satisfaction of the Deductible.

 

 

 
51

--------------------------------------------------------------------------------

 

 

Section 9.3.     Notice of Claims; Determination of Amount.

 

(a)     Any party seeking indemnification hereunder (the “Indemnified Party”)
shall give promptly to the party or parties, as applicable, obligated to provide
indemnification to such Indemnified Party (the “Indemnitor”) a written notice (a
“Claim Notice”) describing in reasonable detail the facts giving rise to the
claim for indemnification hereunder and shall include in such Claim Notice (if
then known) the amount or the method of computation of the amount of such claim,
and a reference to the provision of this Agreement or any certificate delivered
hereunder upon which such claim is based. Subject to Section 11.1, the failure
of any Indemnified Party to give the Claim Notice promptly as required by this
Section 9.3 shall not affect such Indemnified Party’s rights under this Article
IX except to the extent such failure is actually prejudicial to the rights and
obligations of the Indemnitor.

 

(b)     In calculating any Loss or Expense there shall be deducted (i) any
insurance recovery received in respect thereof, and (ii) any recovery received
in respect thereof which is obtained from any other third Person (and no right
of subrogation shall accrue hereunder to any such insurer or other third
Person).

 

(c)     After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article IX shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined.

 

Section 9.4.     Third Person Claims.

 

(a)     Notwithstanding anything to the contrary contained in Section 9.3, in
order for a party to be entitled to any indemnification provided for under this
Agreement in respect of, arising out of or involving a claim or demand made by
any third Person against the Indemnified Party, such Indemnified Party must
notify the Indemnitor in writing, and in reasonable detail, of the third Person
claim promptly, but in any event within ten (10) days, after receipt by such
Indemnified Party of written notice of the third Person claim, which such
notification must include a copy of the written notice of the third Person claim
that was received by the Indemnified Party (the “Third Person Claim Notice”).
Thereafter, the Indemnified Party shall deliver to the Indemnitor, promptly, but
in any event within five (5) Business Days, after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the third Person claim.
Notwithstanding the foregoing, should a party be physically served with a
complaint with regard to a third Person claim, the Indemnified Party must notify
the Indemnitor with a copy of the complaint promptly, but in any event within
five (5) Business Days, after receipt thereof and shall deliver to the
Indemnitor promptly, but in any event within seven (7) Business Days, after the
receipt of such complaint copies of notices and documents (including court
papers) received by the Indemnified Party relating to the third Person claim.
Notwithstanding the foregoing, subject to Section 11.1, the failure of any
Indemnified Party to promptly provide a Third Person Claim Notice as required by
this Section 9.4 shall not affect such Indemnified Party’s rights under this
Article IX except to the extent such failure is actually prejudicial to the
rights and obligations of the Indemnitor.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(b)     In the event of the initiation of any legal proceeding against the
Indemnified Party by a third Person, the Indemnitor shall have the sole and
absolute right after the receipt of a Third Person Claim Notice, at its option
and at its own expense, to be represented by counsel of its choice and to
control, defend against, negotiate, settle or otherwise deal with any
proceeding, claim, or demand which relates to any loss, liability or damage
indemnified against hereunder; provided, however, that the Indemnified Party may
participate in any such proceeding with counsel of its choice and at its
expense; provided, further, that the Indemnitor shall not have the right to
control, defend against, negotiate, settle or otherwise deal with such
proceeding, claim, or demand if it (i) is a third Person claim in which the
Indemnitor is also a party and joint representation would present a material
conflict or there may be legal defenses available to the Indemnified Party which
are different from or additional to those available to the Indemnitor, or (ii)
involves a claim which, upon petition by the Indemnified Party, the appropriate
court rules that the Indemnitor failed or is failing to vigorously prosecute or
defend. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such proceeding,
claim or demand. Prior to the time the Indemnified Party is notified by the
Indemnitor as to whether the Indemnitor will assume the defense of such
proceeding, claim or demand, the Indemnified Party shall take all actions
reasonably necessary to timely preserve the collective rights of the parties
with respect to such proceeding, claim or demand, including responding timely to
legal process. To the extent the Indemnitor does not elect to defend such
proceeding, claim or demand (or fails to confirm its election) within thirty
(30) days after the giving by the Indemnified Party to the Indemnitor of a Third
Person Claim Notice, the Indemnified Party may retain counsel, reasonably
acceptable to the Indemnitor, at the expense of the Indemnitor, and control the
defense of, or otherwise deal with, such proceeding, claim or demand. Regardless
of which party assumes the defense of such proceeding, claim or demand, the
parties agree to cooperate with one another in connection therewith. Such
cooperation shall include providing records and information that are relevant to
such proceeding, claim or demand, and making each parties’ employees and
officers available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder and to act as a
witness or respond to legal process. Whether or not the Indemnitor assumes the
defense of such proceeding, claim or demand, the Indemnified Party shall not
admit any liability with respect to, or settle, compromise or discharge, such
proceeding, claim or demand without the Indemnitor’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Indemnitor shall not consent to a settlement of, or the entry of any judgment
arising from, any such proceeding, claim or demand without the Indemnified
Party’s prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) unless such settlement or judgment (a) relates solely to
monetary damages for which the Indemnitor shall be responsible and (b) includes
as an unconditional term thereof the release of the Indemnified Party from all
liability with respect to such proceeding, claim or demand, in which event no
such consent shall be required. After any final judgment or award shall have
been rendered by a court, arbitration board or administrative agency of
competent jurisdiction and the time in which to appeal therefrom has expired, or
a settlement shall have been consummated, or the Indemnified Party and the
Indemnitor shall arrive at a mutually binding agreement with respect to each
separate matter alleged to be indemnified by the Indemnitor hereunder, the
Indemnitor shall pay all of the sums so owing to the Indemnified Party by wire
transfer, certified or bank cashier’s check within ten (10) days thereafter.

 

 

 
53

--------------------------------------------------------------------------------

 

 

(c)     The party that has assumed the control or defense of any such
proceeding, claim or demand made by a third Person against the other party shall
(a) provide the other party with the right to participate in any meetings or
negotiations with any Governmental Body or other third Person and reasonable
advance notice of any such meetings or negotiations, (b) provide the other party
with the right to review in advance and provide comments on any draft or final
documents proposed to be submitted to any Governmental Body or other third
Person, and (c) keep the other party reasonably informed with respect to such
proceeding, demand or claim, including providing copies of all documents
provided to, or received from, any Governmental Body or any other third Person
in connection with such proceeding, demand or claim. The Buyer Group Members, on
the one hand, and the Seller Group Members, on the other hand, covenant and
agree to maintain the confidence of all such drafts and comments provided by the
other, except as required by applicable Law.

 

To the extent of any inconsistency between this Section 9.4 and Section 6.1(c)
with respect to Taxes, the provisions of Section 6.1(c) shall control.

 

Section 9.5.     Limitations; Exclusive Remedies.

 

(a)     In any case where the Indemnified Party recovers from third Persons any
amount in respect of a matter with respect to which the Indemnitor has
indemnified it pursuant to this Article IX, the Indemnified Party shall promptly
pay over to the Indemnitor the amount so recovered (after deducting therefrom
the full amount of the expenses incurred by it in procuring such recovery), but
not in excess of any amount previously so paid by the Indemnitor to or on behalf
of the Indemnified Party in respect of such matter.

 

(b)     In the case where the Indemnitor makes any payment to the Indemnified
Party in respect of any Loss, the Indemnitor shall, to the extent of such
payment, be subrogated to all rights of the Indemnified Party against any third
Person in respect of the Loss to which such payment relates. The Indemnified
Party and the Indemnitor shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights.

 

(c)     Except in the case of (x) fraud, (y) remedies that cannot be waived as a
matter of law and (z) injunctive, provisional and equitable relief, if the
Closing occurs, this Article IX shall be the exclusive remedy for breaches of
this Agreement (including any covenant, obligation, representation or warranty
contained in this Agreement or in any certificate delivered pursuant to this
Agreement) or otherwise relating to the subject matter of this Agreement,
including any claims arising under any Environmental Laws.

 

 

 
54

--------------------------------------------------------------------------------

 

 

Section 9.6.     No Special Damages; Mitigation. Notwithstanding anything to the
contrary contained in this Agreement, none of the parties hereto shall have any
liability under this Article IX for any punitive, incidental, consequential,
special or indirect damages, except to the extent such damages are payable to a
third Person. Each of the parties agrees to take all commercially reasonable
steps to mitigate their respective Losses and Expenses upon and after becoming
aware of any event or condition which could reasonably be expected to give rise
to any Losses and Expenses that are indemnifiable hereunder, including using its
commercially reasonable efforts to obtain insurance proceeds or other recoveries
from third Persons in respect thereof.

 

Section 9.7.     Treatment of Indemnity Benefits. All payments made pursuant to
this Article IX shall, to the extent permitted by applicable Law, be treated as
adjustments to the Purchase Price for Tax purposes.

 

ARTICLE X

TERMINATION

 

Section 10.1.     Termination.

 

(a)     Notwithstanding anything contained in this Agreement to the contrary,
this Agreement may be terminated at any time prior to the Closing:

 

(i)     by the mutual written consent of the Seller Parties and the Buyer;

 

(ii)     by the Seller Parties, if a breach or failure to perform any of the
covenants or agreements of the Buyer contained in this Agreement shall have
occurred, or there shall be any inaccuracy of any of the representations or
warranties of the Buyer contained in this Agreement, and such breach, failure to
perform or inaccuracy would, if occurring or continuing on the Closing Date,
give rise to the failure of a condition set forth in Section 7.1, and such
breach, failure to perform or inaccuracy (x) cannot be cured prior to the
Termination Date or (y) if curable, is not cured on or before the earlier of the
Termination Date or thirty (30) days following receipt by the Buyer of written
notice of such breach, failure to perform or inaccuracy; provided, however, that
the Seller Parties shall not have the right to terminate this Agreement pursuant
to this Section 10.1(a)(ii) if the Seller Parties are then in breach of any of
their respective covenants or agreements contained in this Agreement or any of
the representations or warranties of the Seller Parties contained in this
Agreement shall be inaccurate, and, in any such case would give rise to the
failure of a condition set forth in Section 8.1;

 

(iii)     by the Buyer, if a breach or failure to perform any of the covenants
or agreements of the Seller Parties contained in this Agreement shall have
occurred, or there shall be any inaccuracy of any of the representations or
warranties of the Seller Parties contained in this Agreement, and such breach,
failure to perform or inaccuracy would, if occurring or continuing on the
Closing Date, give rise to the failure of a condition set forth in Section 8.1,
and such breach, failure to perform or inaccuracy (x) cannot be cured prior to
the Termination Date or (y) if curable, is not cured on or before the earlier of
the Termination Date or thirty (30) days following receipt by the Seller Parties
of written notice of such breach, failure to perform or inaccuracy; provided,
however, that the Buyer shall not have the right to terminate this Agreement
pursuant to this Section 10.1(a)(iii) if the Buyer is then in breach of any of
its covenants or agreements contained in this Agreement or any of the
representations or warranties of the Buyer contained in this Agreement shall be
inaccurate, and, in any such case would give rise to the failure of a condition
set forth in Section 7.1;

 

 

 
55

--------------------------------------------------------------------------------

 

 

(iv)     by the Seller Parties or the Buyer, if any court of competent
jurisdiction or other Governmental Body shall have issued a final and
non-appealable order, decree or ruling permanently restraining, enjoining or
otherwise prohibiting the consummation of the sale of the Purchased Assets
contemplated hereby;

 

(v)     by the Seller Parties or the Buyer, if (i) the Closing shall not have
occurred on or before 5:00 p.m., local New York time, on the one-year
anniversary of the date hereof (the “Initial Termination Date” and the Initial
Termination Date as extended as set forth below, the “Termination Date”) and
(ii) the party seeking to terminate this Agreement pursuant to this Section
10.1(a)(v) shall not have breached or failed to fulfill, as applicable, any of
its covenants or other obligations under this Agreement which were the principal
cause of, or resulted in, the failure of the Closing to occur prior to such
time; provided, however, that (1) if all of the conditions set forth in Article
VII and Article VIII (other than those conditions that by their nature are to be
fulfilled by actions taken at the Closing and those conditions set forth in
Sections 7.2, 7.3, 7.4, 8.2, 8.3 and 8.4) shall have been fulfilled on or prior
to the Initial Termination Date, then the Termination Date shall be extended by
90 days; or

 

(vi)     by the Seller Parties or the Buyer, upon the termination of the Merger
Agreement for any reason.

 

(b)     The party desiring to terminate this Agreement pursuant to Section
10.1(a) (other than pursuant to Section 10.1(a)(i)) shall give written notice of
such termination to the other party or parties, as applicable.

 

(c)     In the event that this Agreement shall be terminated pursuant to Section
10.1(a), all further obligations of the parties under this Agreement (other than
Section 5.5, this Article X and Article XI, and, for the avoidance of doubt, the
Confidentiality Agreement, which, in each case, shall remain in full force and
effect) shall be terminated without further liability of any party; provided
that nothing herein shall relieve any party from liability for any breach of
this Agreement prior to the termination hereof.

 

 

 
56

--------------------------------------------------------------------------------

 

 

Section 10.2.     Withdrawal of Certain Filings. In the event of termination
under the provisions of this Article X, all filings, applications and other
submissions relating to the transactions contemplated by this Agreement as to
which termination has occurred shall, to the extent practicable, be withdrawn
from the Governmental Body or other Person to which made.

 

ARTICLE XI

GENERAL PROVISIONS

 

Section 11.1.     Survival of Representations, Warranties and Obligations. All
representations, warranties, covenants, agreements and obligations of the
parties hereto contained in this Agreement or any certificate delivered pursuant
hereto shall survive the Closing and remain in full force and effect until the
first (1st) anniversary of the Closing Date (at which time, except as provided
below, the right to indemnification with respect thereto shall terminate);
provided, however, that (a) the representations and warranties in Sections 3.1
(Organization), 3.2(a) and (b) (Authority of the Seller Parties), the second
sentence of 3.9(a) (Real Property), Section 3.11 (Title to Assets), 3.21 (No
Finder), 4.1 (Organization), 4.2(a) and (b) (Authority of the Buyer) and 4.4 (No
Finder) (collectively, the “Fundamental Representations”) shall each survive the
Closing and remain in full force and effect until the fifth (5th) anniversary of
the Closing Date (provided that the representations and warranties in Section
3.11 (Title to Assets) shall survive the Closing and remain in full force and
effect until the third (3rd) anniversary of the Closing Date) (at which time,
except as provided below, the right to indemnification with respect thereto
shall terminate), (b) the representations and warranties in Section 3.6 (Taxes)
shall each survive the Closing and remain in full force and effect until sixty
(60) days after the expiration of the applicable statute of limitations (at
which time, except as provided below, the right to indemnification with respect
thereto shall terminate), and (c) to the extent such covenants, agreements and
obligations contemplate performance after the Closing, each such covenant,
agreement and obligation shall survive until performed (at which time, except as
provided below, the right to indemnification with respect thereto shall
terminate). No claim may be brought under this Agreement unless written notice
describing in reasonable detail the facts giving rise to the claim is given on
or prior to the last day of the applicable survival period. In the event such
notice is given, the right to indemnification with respect thereto shall survive
the applicable survival period until such claim is finally resolved and any
obligations with respect thereto are fully satisfied.

 

Section 11.2.     Confidential Nature of Information. Each party agrees that it
will treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party or parties during the course of
the negotiations leading to the consummation of the transactions contemplated
hereby (whether obtained before or after the date of this Agreement), the
investigation provided for herein and the preparation of this Agreement and
other related documents (and, after the Closing, the Seller Parties shall, and
shall cause their Affiliates to afford such treatment to all documents,
materials and other information in their possession relating to the Purchased
Assets or the Assumed Liabilities), and, in the event the transactions
contemplated hereby shall not be consummated, each party will return to the
other party or parties all copies of nonpublic documents and materials which
have been furnished in connection therewith. Without limiting the right of
either party to pursue all other legal and equitable rights available to it for
violation of this Section 11.2 by the other party, it is agreed that other
remedies cannot fully compensate the aggrieved party for such a violation of
this Section 11.2 and that the aggrieved party shall be entitled to injunctive
relief to prevent a violation or continuing violation hereof.

 

 

 
57

--------------------------------------------------------------------------------

 

 

Section 11.3.     Governing Law. This Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to its choice of law rules.

 

Section 11.4.     Exclusive Jurisdiction; Court Proceedings. Any claim, action,
suit or proceeding against any party to this Agreement arising out of or in any
way relating to this Agreement shall be brought exclusively in any federal or
state court located in the State of Delaware in New Castle County and each of
the parties hereby submits to the exclusive jurisdiction of such courts for any
such purpose; provided, that a final judgment in any such claim, action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party
irrevocably and unconditionally agrees not to assert (a) any objection which it
may ever have to the laying of venue of any such claim, action, suit or
proceeding in any federal or state court located in the State of Delaware in New
Castle County, (b) any claim that any such claim, action, suit or proceeding
brought in any such court has been brought in an inconvenient forum and (c) any
claim that such court does not have jurisdiction with respect to such claim,
action, suit or proceeding. To the extent that service of process by mail is
permitted by applicable Law, each party irrevocably consents to the service of
process in any such claim, action, suit or proceeding in such courts by the
mailing of such process by registered or certified mail, postage prepaid, at its
address for notices provided for herein.

 

Section 11.5.     Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery if delivered personally or if sent via facsimile (with
confirmation and same day dispatch by express courier utilizing next-day
service), (b) on the earlier of confirmed receipt or the third (3rd) Business
Day following the date of mailing if mailed by registered or certified mail
(return receipt requested), (c) on the first (1st) Business Day following the
date of dispatch if delivered utilizing next-day service by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice) or (d) on the date
such notice is transmitted by e-mail to the e-mail addresses previously provided
to the other parties:

 

If to the Seller Parties:

 

Media General, Inc.
333 E. Franklin Street
Richmond, VA 23219
Attention: President

With a copy to: attention: General Counsel
Facsimile: (804) 887-7021

 

 

 
58

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter
Facsimile: (212) 859-4000

 

If to the Buyer, to:

 

Meredith Corporation

1716 Locust Street

Des Moines, Iowa 50309-3023

Attention: John Zieser

Facsimile: (515) 284-3840

 

 

with a copy (which shall not constitute notice) to:

 

 

Cooley LLP

1299 Pennsylvania Avenue, NW Suite 700

Washington, DC 20004

Attention: Michael D. Basile, Esq.

Facsimile: (202) 842-7899

 

Section 11.6.     Successors and Assigns; Third Party Beneficiaries.

 

(a)     This Agreement and all of its terms shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any successor by a merger or conversion referenced below.
Except as provided in this Section 11.6(a) and Section 6.1(d), this Agreement
shall not be assigned by any party hereto. Any party (including, for this
purpose, any Seller Party or the Buyer) may assign this Agreement to any of its
Affiliates, provided that no such assignment materially delays the grant of the
FCC Consent, clearance under the HSR Act, if necessary, or approval by the DOJ
pursuant to the DOJ Final Judgment, if applicable, and, provided further, that
no such assignment shall operate to relieve a party of any of its liabilities or
obligations hereunder.

 

(b)     Except for the Buyer Group Members and Seller Group Members to the
extent set forth in Article IX, Nothing in this Agreement, expressed or implied,
is intended or shall be construed to confer upon any Person other than the
parties and successors and assigns permitted by this Section 11.6 any right,
remedy or claim under or by reason of this Agreement.

 

Section 11.7.     Access to Records after Closing.

 

(a)     For a period of six (6) years after the Closing Date, the Seller Parties
and their representatives shall have reasonable access to all of the books and
records of the Business transferred to the Buyer hereunder to the extent that
such access may reasonably be required by the Seller Parties in connection with
matters relating to or affected by the operations of the Business prior to the
Closing Date. Such access shall be afforded by the Buyer upon receipt of
reasonable advance notice and during normal business hours. The Seller Parties
shall be solely responsible for any costs or expenses incurred by it pursuant to
this Section 11.7(a). If the Buyer shall desire to dispose of any of such books
and records prior to the expiration of such six (6) year period, it shall, prior
to such disposition, give the Seller Parties a reasonable opportunity, at the
Seller Parties' expense, to segregate and remove such books and records as the
other party may select.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(b)     For a period of six (6) years after the Closing Date, the Buyer and its
representatives shall have reasonable access to all of the books and records
relating to the Business which the Seller Parties or any of their Affiliates may
retain after the Closing Date. Such access shall be afforded by the Seller
Parties and their Affiliates upon receipt of reasonable advance notice and
during normal business hours. The Buyer shall be solely responsible for any
costs and expenses incurred by it pursuant to this Section 11.7(b). If the
Seller Parties or any of their Affiliates shall desire to dispose of any of such
books and records prior to the expiration of such six-(6) year period, such
party shall, prior to such disposition, give the Buyer a reasonable opportunity,
at the Buyer’s expense, to segregate and remove such books and records as the
other party may select.

 

Section 11.8.     Entire Agreement; Amendments. This Agreement, the Exhibits and
Schedules referred to herein and the other documents delivered pursuant hereto
contain the entire understanding of the parties hereto with regard to the
subject matter contained herein or therein, and supersede all prior agreements,
understandings or intents between or among any of the parties hereto. The
parties hereto, by mutual agreement in writing, may amend, modify and supplement
this Agreement.

 

Section 11.9.     Interpretation. Article titles and headings to Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. The Schedules
and Exhibits referred to herein shall be construed with and as an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.
For purposes of this Agreement, (i) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation,”
(ii) the word “or” is not exclusive and (iii) the words “herein”, “hereof”,
“hereby”, “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein (a) to Articles, Sections,
Exhibits and Schedules mean the Articles and Sections of, and the Exhibits and
Schedules attached to, this Agreement and (b) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement. This Agreement, the Buyer Ancillary
Agreements and the Ancillary Agreements shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. References to a
“party hereto” or the “parties hereto” or similar phrases shall refer to the
Seller Parties and the Buyer. An asset or right shall be deemed to be
“exclusively related” to or “exclusively used in” the Business if in the
ordinary course of the Business such asset or right is used solely in the
Business and is not used by the other businesses and operations of the Seller
Parties and their Affiliates.

 

 

 
60

--------------------------------------------------------------------------------

 

 

Section 11.10.     Waivers. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. The failure of any party hereto to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, nor in any way to affect the validity of this Agreement or
any part hereof or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

Section 11.11.     Expenses. Except as otherwise expressly provided herein, each
of Seller Parties and the Buyer will pay all of its own respective costs and
expenses incident to its negotiation and preparation of this Agreement and to
its performance and compliance with all agreements and conditions contained
herein on its part to be performed or complied with, including the fees,
expenses and disbursements of its counsel and accountants.

 

Section 11.12.     Partial Invalidity. Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein.

 

Section 11.13.     Execution in Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties and delivered to each of the Seller Parties and the Buyer.

 

Section 11.14.     Disclaimer of Warranties. No Seller Party makes any
representations or warranties with respect to any projections, forecasts or
forward-looking information provided to the Buyer. There is no assurance that
any projected or forecasted results will be achieved. EXCEPT AS TO THOSE MATTERS
EXPRESSLY COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT AND
THE CERTIFICATES DELIVERED BY THE SELLER PARTIES PURSUANT TO SECTION 8.1, (A)
THE SELLER PARTIES ARE SELLING THE BUSINESS AND THE PURCHASED ASSETS ON AN “AS
IS, WHERE IS” BASIS AND SELLER PARTIES DISCLAIM ALL OTHER WARRANTIES,
REPRESENTATIONS AND GUARANTIES WHETHER EXPRESS OR IMPLIED, AND (B) THE SELLER
PARTIES MAKE NO REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES WHATSOEVER. The
Buyer acknowledges that none of the Seller Parties or any of their
representatives or Affiliates nor any other Person has made any representation
or warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts, summaries or schedules heretofore made available by the Buyer
or its representatives or Affiliates or any other information, in each case,
which is not included in this Agreement or the Schedules hereto, and none of the
Seller Parties or any of their representatives or Affiliates nor any other
Person will have or be subject to any liability to the Buyer, any Affiliate of
the Buyer or any other Person resulting from the distribution of any such
information to, or use of any such information by, the Buyer, any Affiliate of
the Buyer or any of their agents, consultants, accountants, counsel or other
representatives. The Buyer disclaims that it is relying upon or has relied upon
any representation or warranty not included in this Agreement that may have been
made by any Person in connection with the subject matter hereof, and
acknowledges and agrees that the Seller Parties disclaim any such other
representations and warranties.

 

 

 
61

--------------------------------------------------------------------------------

 

 

Section 11.15.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 11.16.     Specific Performance. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached or the
Closing was not consummated, and that money damages would not be an adequate
remedy, even if available. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions, or any other appropriate form of
specific performance or equitable relief, to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof (including the
parties’ obligations to consummate the Closing) in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that any other party has an adequate remedy at law or that any
award of specific performance is not an appropriate remedy for any reason at law
or in equity (other than in connection with the merits of the underlying dispute
as to whether a party is in breach or would be in breach of its obligations
under this Agreement). Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to post any bond or other security in
connection with any such order or injunction.

 

[Signatures on following page]

 

 

 
62

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

SELLER PARTIES

 

 

 

 

 

 

 

 

 

 

MEDIA GENERAL, INC

 

                  By: /s/ James F. Woodward       Name: James F. Woodward      
Title: Senior Vice President & Chief Financial Officer                    
MERCURY NEW HOLDCO, INC.                     By: /s/ James F. Woodward      
Name: James F. Woodward       Title: Treasurer  

 

 

 

 

          BUYER                     MEREDITH CORPORATION                     By:
/s/ John S. Zieser       John S. Zieser       Chief Development Officer/General
Counsel

 

 

[Signature Page to Asset Purchase Agreement]